 

Exhibit 10.42

 

Private and Confidential

15 DECEMBER 2016

 

 

 

 

 

 

KOSMOS ENERGY MAURITANIA

AND

BP EXPLORATION (WEST AFRICA) LIMITED

 

 

 

 

 

FARMOUT AGREEMENT RELATING TO

BLOCKS C6, C8, C12 and C13, OFFSHORE MAURITANIA

 

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

ARTICLE 1 DEFINITIONS


1 

 

 

ARTICLE 2 ASSIGNMENT OF INTEREST


8 

 

 

ARTICLE 3 CONDITIONS PRECEDENT


9 

 

 

ARTICLE 4 CONSIDERATION


13 

 

 

ARTICLE 5 OBLIGATIONS AND LIABILITIES


17 

 

 

ARTICLE 6 INTERIM PERIOD OBLIGATIONS


19 

 

 

ARTICLE 7 WARRANTIES


21 

 

 

ARTICLE 8 TAX


24 

 

 

ARTICLE 9 CONFIDENTIALITY


26 

 

 

ARTICLE 10 NOTICES


27 

 

 

ARTICLE 11 LAW AND DISPUTE RESOLUTION


28 

 

 

ARTICLE 12 FORCE MAJEURE


29 

 

 

ARTICLE 13 DEFAULT


30 

 

 

ARTICLE 14 GENERAL PROVISIONS


30 

 

EXHIBITS

 

A.

Eligible Discovery

I.

Farmee Warranties

B.

NOT USED

J.1

Firm Work Programme (Exploration & Appraisal)

C.

Contract Area

   2.

Firm Work Programme (Development)

D.

Form of JOA Novation Agreement

K.

Operator Transition Provisions

E.

Assignment

L.

Questions and Answers

F.

NOT USED

M.

ABC Obligations

G.

NOT USED

N.

Farmor Retained Liabilities

H.

Farmor Warranties

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

FARMOUT AGREEMENT

 

THIS AGREEMENT is entered into on the 15th  day of December 2016 by and between
Kosmos Energy Mauritania, a company existing under the laws of the Cayman
Islands (hereinafter referred to as “Farmor”) and BP Exploration (West Africa)
Limited, a company existing under the laws of England and Wales (hereinafter
referred to as “Farmee”).  The companies named above, and their respective
successors and assignees (if any), may sometimes individually be referred to as
“Party” and collectively as the “Parties”.

 

WITNESSETH:

 

WHEREAS, the Contracts for Blocks C8, C12 and C13 were signed on 5 April 2012 by
and between Farmor, SMHPM and the Islamic Republic of Mauritania for the
exploration, development and production of hydrocarbons in the Blocks C8, C12
and C13 portions of the Contract Area;

 

WHEREAS, the Contract for Block 6 was signed on 11 October 2016 by and between
Farmor, SMHPM and the Islamic Republic of Mauritania for the exploration,
development and production of hydrocarbons in the Block C6 portion of the
Contract Area;

 

WHEREAS, as of the date of this Agreement, Farmor holds ninety percent (90%) of
the rights and obligations in the Contract and the Contract Area for Blocks C6,
C8, C12 and C13;

 

WHEREAS, as of the date of this Agreement, Farmor holds a ninety percent (90%)
participating interest and a one hundred percent (100%) paying interest in the
rights and obligations in the JOA for Blocks C8, C12 and C13, and when issued
Farmor will hold a ninety percent (90%) participating interest and one hundred
percent (100%) paying interest in the rights and obligations in the JOA for
Block C6; and

 

WHEREAS, Farmor is willing to assign and transfer a certain undivided interest
in its rights and obligations under the Contract and JOA for Blocks C8, C12 and
C13, the Contract for Block C6, and when issued the JOA for Block C6 to Farmee
in accordance with the terms set forth herein and Farmee agrees to accept such
interest.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations set out below and to be performed, Farmor and Farmee agree as
follows:

 

ARTICLE 1

DEFINITIONS 

 

1.1        As used in this Agreement, the following capitalized words and terms
shall have the meaning ascribed to them below.  Any capitalized term used in
this Agreement and not specifically





1

--------------------------------------------------------------------------------

 

 

defined in this Agreement shall have the same meaning as in the Contract or JOA,
as the context requires.

 

Affiliate means a legal entity which Controls, or is Controlled by, or which is
Controlled by an entity which Controls, a Party, and “Affiliates” shall be
construed accordingly.

 

Agreement means this Farmout Agreement together with the Exhibits, and any
extension, renewal or amendment hereof agreed to in writing by the Parties.

 

Answer means a written response made by Farmor to Farmee in respect of any
question or clarification sought by Farmee in respect of or in relation to the
Interests, the Interest Documents or the Contract Area, as set out in Exhibit L.

 

Anti-Corruption Laws and Obligations means:

 

(a)      The OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, 1997;

 

(b)      the Foreign Corrupt Practices Act of 1977 of the United States of
America, as amended by the Foreign Corrupt Practices Act Amendments of 1988 and
1998, and as may be further amended and supplemented from time to time;

 

(c)      the Bribery Act 2010 of the United Kingdom and any regulations or
guidance issued pursuant to such legislation, as may be amended and supplemented
from time to time; and

 

(d)      any act, rule or regulation of the United States of America, the United
Kingdom, the Islamic Republic of Mauritania or any other relevant jurisdiction
related to prevention of bribery, corruption, or money laundering,

 

provided that, in the event that a Party acting with respect to this Agreement
is outside the jurisdiction or scope of any of the aforementioned laws, such
laws shall be interpreted as though such Party were within the jurisdiction and
scope of such law.

 

Approval means the issuance of the approval of the Government required in order
to effect the legal assignment and transfer of the Interests from Farmor to
Farmee.

 

Assignment means the document, substantially in the form attached as Exhibit E,
by which the Interest in the Contract is assigned and transferred to Farmee by
Farmor as provided hereunder, together with any revisions or amendments thereto
approved by Farmee (such approval not to be unreasonably withheld).

 

Associated Person means a person acting on behalf of the first Person or the
first Person’s Affiliates, whether as personnel of any tier, as an officer,
director or under a power of attorney or other similar authorization and
specifically including consultants, representatives, agents, employees or other
similar persons who have the right or power to act on behalf of the first Person
or its Affiliate.

 

BP Senegal means BP Indonesia Oil Terminal Investment Limited, a company
existing under the laws of England and Wales, being a party to the Senegal
Agreement.

 

Brent means the arithmetic average of the high and low spot daily assessments of
Brent (Dated)





2

--------------------------------------------------------------------------------

 

 

quotations as published in Platt’s Crude Oil Marketwire for the relevant period
of time.

 

Business Day means a day other than Saturday or Sunday on which banks are
generally open for business in London and Dallas; and “Business Days” shall be
construed accordingly.

 

Completion Date means the date on which the Conditions Precedent have all been
satisfied or waived.

 

Commercial Production means any production from the Contract Area pursuant to a
Development Plan (as defined under the JOA) as approved in accordance with the
JOA.

 

Conditions Precedent means the conditions precedent contained in or referred to
in Article 3.1.

 

Consideration has the meaning given in Article 4.1.

 

Contract means together the Petroleum Agreement and any extension, renewal or
amendment thereto, and all exploration authorizations granted pursuant to the
Petroleum Agreement or any successor title that governs all or part of the
Contract Area, as all such instruments and titles are governed by the
Hydrocarbon Code.

 

Contract Area means the area or blocks more particularly described in Exhibit C.

 

Control means the ownership directly or indirectly of fifty percent (50%) or
more of the voting rights in a legal entity. “Controls”, “Controlled by” and
other derivatives shall be construed accordingly.

 

Co-Venturer means any third party to a joint operating agreement that relates to
the Contract Area from time to time, and “Co-Venturers” shall be construed
accordingly.

 

Data means all accounts, books, data and reports in the possession, custody or
control of Farmor and its Affiliates relating to the Interests including
correspondence, petroleum engineering, reservoir engineering, drilling,
geoscientific, seismic and all other kinds of technical data and reports,
samples, well logs and analyzes in whatever form the same are maintained,
including third party information, including seismic, which Farmor or its
Affiliates has the right to disclose, acquired pursuant to the Interest
Documents, subject to the exclusion of work product of, or attorney-client
communications with, legal counsel for Farmor or any Affiliate of Farmor.

 

Development Carry shall have the meaning given to it in Article 4.5.

 

Disclosure Documents means the Disclosure Letter and the documents stored in
electronic form on a hard drive provided to each Party by Intralinks Inc., that
represent the entire contents of Farmor’s data room at 16.55 (GMT) (London
time)/ 10.55 am Dallas time (CST) on 12th December 2016.

 

Disclosure Letter means the letter described as such, dated as of the date of
this Agreement and addressed to Farmee by Farmor, which sets out certain
disclosures against the Farmor’s Warranties.

 

Dollars or US$ means the currency of the United States of America.

 

Effective Date means 1 July 2016.

 

Eligible Discovery means a discovery of Hydrocarbons (as defined under the
Contract) in the





3

--------------------------------------------------------------------------------

 

 

Contract Area, other than the Tortue Discovery Area (from the surface to the
equivalent of the oldest stratigraphy currently penetrated in the development
area by the Guembeul #1A Well) and the Marsouin Discovery Area (from the surface
to the equivalent of the oldest stratigraphy currently penetrated in the
development area in the Marsouin #1 Well) as shown and described on Exhibit A,
Parts 1 and 2.

 

Encumbrances means all liens, charges (fixed or floating), mortgages, pledges,
encumbrances or security or net profit interests or royalty or overriding
interests, carried interests, production payments, claims, options, pre-emption
rights or equities or any agreement to create any of the foregoing other than
(in each case) those arising under the provisions of the Interest Documents
“Encumbrance” and “Encumber” shall be construed accordingly;

 

Exploitation Perimeter shall have the meaning given to it in the Contract.

 

Exploration & Appraisal Carry shall have the meaning given to it in Article 4.4.

 

Farmee Participating Interest Share means the Farmee's Participating Interest
share accepted by Farmee on and from the Completion Date and as set out in
Article 2.4.

 

Farmee Warranties means the representations and warranties set out in Exhibit I.

 

Farmee’s Account means the account information notified by Farmee to Farmor from
time to time.

 

Farmor Retained Liabilities means all costs, charges, expenses, duties, losses,
liabilities and obligations which accrue or relate to any period before, on or
after the date of this Agreement and arise in relation to the matters set out in
Exhibit N.

 

Farmor Warranties means the representations and warranties set out in Exhibit H.

 

Farmor’s Account means the account information notified by Farmor to Farmee from
time to time with at least five (5) Business Days' Notice.

 

Farmor Payment Failure means: (i) any failure by the Farmor to pay any amount
owed by Farmor to Farmee in respect of this Agreement (other than under Article
4.7B hereof); or (ii) any failure by Kosmos Senegal to pay any amount owed by
Kosmos Senegal in respect of the Senegal Agreement.

 

Firm Work Programme (Development) means the Tortue development studies required
to support a late 2017 investment decision on the Tortue area as set out in
Exhibit J 2.

 

Firm Work Programme (Exploration and Appraisal) means the work programme as set
out in Exhibit J 1.

 

Good Industry Practice means the exercise of that degree of skill, diligence,
prudence and foresight which would reasonably and ordinarily be expected to be
applied by a skilled and experienced person engaged in the same type of
undertaking.

 

Government means the government of the Islamic Republic of Mauritania and any
political subdivision, agency or instrumentality thereof, including SMHPM.

 

Government Official means, whether appointed, elected or otherwise, any:

 





4

--------------------------------------------------------------------------------

 

 

(a) minister, civil servant, director, officer, principal, agent or employee or
other official of: (i) any government (whether central, federal, state,
provincial or local) ministry, body, department, agency, instrumentality or part
of any of them; (ii) any public international organization; (iii) any
department, agency or body of any government-owned or controlled company,
agency, enterprise, joint venture, or partnership; and (iv) any company, agency,
enterprise, joint venture, or partnership in which a government owns an interest
of more than thirty percent, and/or of any public international organization
(such as the World Bank or United Nations);

 

(b) person acting in any official, legislative, administrative or judicial
capacity for or on behalf of any government department, agency, body,
instrumentality or public international organization, including without
limitation any judges or other court officials, military personnel and customs,
police, national security or other law enforcement personnel;

 

(c) officer or employee of a political party or any person acting in an official
capacity on behalf of a political party; and/or

 

(d) candidate for political office.

 

Guarantee means (a) the bank guarantee to be provided by non-Operator to
Operator pursuant to Article 3.4(a) and (b) the guarantee to be provided by
Farmee to Farmor pursuant to Article 3.4(b).

 

Hydrocarbon Code means Code of Crude Hydrocarbons (Law No. 2010-33 dated 20 July
2010) as modified and completed.

 

Initial Payment shall have the meaning given to it in Article 4.2.

 

Interests means an undivided legal and beneficial interest of sixty-two percent
(62%) in the rights and obligations under the Contract and an undivided interest
of sixty-two percent (62%) participating interest and a sixty-eight decimal
eighty-nine percent (68.89%) Paying Interest in the rights and obligations under
the JOA, in each case to be acquired by Farmee from Farmor pursuant to this
Agreement.

 

Interest Documents means the Contract and JOA.

 

Interim Period Costs means all costs properly incurred by Operator directly in
relation to the Farmee’s Paying Interest share under the JOA for Joint
Operations (as defined under the JOA) undertaken by Operator pursuant to the
terms of the JOA during the Interim Period if applicable, and determined
pursuant to Article 4.3 but which shall not include the Farmor Retained
Liabilities.

 

Interim Period means the period commencing from 1 July, 2016 until, but not
including the Completion Date.

 

JOA or Joint Operating Agreement means (a) the three (3) Amended and Restated
Joint Operating Agreements each dated 1 December 2014 entered into by Farmor and
SMHPM for operations in the Blocks C8, C12 and C13 portions of the Contract
Area; and (b) the Joint





5

--------------------------------------------------------------------------------

 

 

Operating Agreement to be entered into on terms substantially similar to the
JOAs set out in (a) above, by Farmor,  SMHPM and, if such JOA has yet to be
executed prior to the Completion Date, by Farmee for operations in the Block C6
portion of the Contract Area, copies of which are included in the Disclosure
Materials. 

 

JOA Novation means the novation and amendment agreement in respect of the JOA to
be entered into by the Parties and SMHPM pursuant to the terms of this
Agreement, which forms Exhibit D, together with any revisions or amendments
thereto approved by Farmee (such approval not to be unreasonably withheld).

 

JV Co has the meaning given in the Senegal Agreement.

 

Kosmos Senegal means Kosmos Energy Senegal, a company incorporated in the Cayman
Islands with its registered office at 4th Floor, Century Yard, Cricket Square,
Hutchins Drive, Elgin Avenue, George Town, Grand Cayman KY1-1209.

 

Laws/Regulations means those laws, statutes, rules and regulations governing
activities under the Contract.

 

LNG means processed Natural Gas (as defined under the Contract) consisting
primarily of methane (CH4) in a liquid state at or below its boiling point and
at a pressure of approximately one (1) atmosphere.

 

Operator means the operator under the Contract and the JOA.

 

Operator Transfer Date means 1 April 2017 (or such later date as is mutually
agreed between the Parties and SMHPM).

 

Participating Interest means as to any party to the Contract or the JOA, the
undivided interest of such party expressed as a percentage of the total interest
of all parties in the rights and obligations derived from the Contract or the
JOA as the context so requires.

 

Paying Interest means as to any party to the JOA, other than SMHPM, the
undivided interest of such party in the payment obligations under the JOA in
respect of the Participating Interest share of SMHPM in a Contract, until SMHPM
elects to participate in an Exploitation Perimeter as set forth in Article 2.4
from which time the Parties’ Paying Interests in such Exploitation Perimeter
will be aligned with such Party’s Participating Interests.

 

Person means an individual, corporation, company, government entity, state
enterprise, or any other legal entity.

 

Petroleum Agreement means (a) the three (3) Exploration and Production Contracts
each dated 5 April 2012 entered into by Farmor, SMHPM and the Islamic Republic
of Mauritania for the exploration and exploitation of hydrocarbons in the Blocks
C8, C12 and C13 portions of the Contract Area; and (b) the Exploration and
Production Contract dated 11 October 2016 entered into by Farmor, SMHPM and the
Islamic Republic of Mauritania for the exploration and exploitation of
hydrocarbons in the Block C6 portion of the Contract Area, copies of which are
included in the Disclosure Materials.

 





6

--------------------------------------------------------------------------------

 

 

Preferential Right means a right held by any third party under the terms of the
Contract, JOA or under applicable law rule or regulation to pre-empt the
transaction contemplated by this Agreement or affect its terms in any way.

 

Quarter has the meaning ascribed to that term under the Contract.

 

Senegal Agreement means the Sale and Purchase Agreement concerning the shares of
JVCo between Kosmos Senegal and BP Senegal of even date with this Agreement.

 

Senegal Area means the area covered by the Hydrocarbon Exploration and
Production Sharing Contract granted by the Republic of Senegal dated January 17,
2012 covering the Saint Louis Offshore Profond Block and the Hydrocarbon
Exploration and Production Sharing Contract granted by the Republic of Senegal
dated January 17, 2012 covering the Cayar Offshore Profond Block.

 

SMHPM or La Société Mauritanienne Des Hydrocarbures et de Patrimoine
Minier means the national oil company of the Islamic Republic of Mauritania,
incorporated by Decree No. 2005-106 dated 7 November 2005 as amended by Decree
No. 2009-168 dated 3 May 2009 and Decree No. 2014-01 dated 6 January 2014 under
the laws of the Islamic Republic of Mauritania and having its registered office
at Ilot K, Rue 42-133, No. 349, BP 4344, Nouakchott, Islamic Republic of
Mauritania.

 

Success Fee means a fee per Barrel (as defined under the Contract) of total
production of all liquid Hydrocarbons (as defined under the Contract) in the
natural state or obtained from Natural Gas by condensation or separation with an
API gravity equal to or greater than 22.3°, but excluding LNG, from each
Eligible Discovery calculated on the basis of the average price of Brent during
the relevant Quarter of production multiplied by one decimal sixty-seven cents
(US$ 0.0167), which yields a Success Fee of one Dollar (US$ 1.00) per Barrel of
production at a Brent price of sixty Dollars (US$ 60); provided that the Success
Fee per Barrel shall not exceed two Dollars (US$ 2.00) per Barrel regardless of
the average price of Brent.

 

Surviving Provisions means Articles 1 (Definitions and Interpretation), 2.5C
(Transfer of Title and Risk), 3.2E (Acts to be Performed), 7.3A (Breach of
Warranty), 7.6 (Fraud and Wilful Concealment), 8 (Tax), 9 (Confidentiality), 10
(Notices), 11 (Law and Dispute Resolution), 14 (General Provisions) and Exhibit
M (ABC Obligations).

 

Tax means any tax, royalty, levy, charge, impost, duty, fee, deduction,
compulsory loan or withholding which is assessed, levied, imposed or collected
by the Government tax authorities or any tax authorities of any other
jurisdiction and includes any interest, fine, penalty, charge, fee or other
amount imposed in respect of the above, and “Taxes” shall be construed
accordingly.

 

Wholly-Owned Affiliate means, in relation to any entity, any other entity that
is wholly owned and controlled by such entity or that is wholly owned and
controlled by a third person which has common control over the first two
entities.





7

--------------------------------------------------------------------------------

 

 

ARTICLE 2

ASSIGNMENT OF INTEREST

 

2.1        Grant

 

Subject to the satisfaction of the Conditions Precedent and in exchange for the
Consideration, with effect from the Completion Date Farmor shall assign and
transfer to Farmee, and Farmee agrees to accept, the Interests, free from
Encumbrances, excluding any Encumbrances contained within the Contract. 

 

2.2        Joint Operating Agreement

 

A. Following the Completion Date the Parties shall use reasonable endeavours to
agree and execute the JOA Novation with SMHPM. From the date specified in the
JOA Novation, the JOA Novation shall be legally effective in accordance with its
terms.

 

AA. In the event that the JOA for operations in the Block C6 portion of the
Contract Area has not been executed by the Completion Date, Farmor and Farmee
shall execute such JOA with SMHPM on terms substantially similar to the JOAs for
operations in the Blocks C8, C12 and C13 portions of the Contract Area or on
such other terms as the Parties agree (acting reasonably).

 

B. From the date of this Agreement, Farmee shall be deemed to be a party to the
JOA in respect of the provision by the Operator of any information sent or
released in any way to the parties to the JOA, and Farmor shall use all
reasonable endeavours to procure the agreement of any Co-Venturer to the right
of Farmee to receive such information pursuant to the terms of this Article
2.2B.

 

C. From the date of this Agreement, the Parties agree, in respect of the JOA and
the Contract, to comply with the obligations set out in paragraphs 1 to 7 of
Exhibit M for the duration of the JOA, the Contract and any agreements entered
into that are anticipated by the JOA and or the Contract. 

 

2.3        Binding Effect

 

Without prejudice to Article 3.3 and subject to Article 3.1, Farmor and Farmee
shall be bound by this Agreement as of the date hereof and shall fully perform
all of their respective obligations under this Agreement. 





8

--------------------------------------------------------------------------------

 

 

2.4        Ownership

 

From the Completion Date, the Participating Interests of all parties to the
Contract and JOA shall be:

 

Person

Contract
Participating
Interest (%)

JOA Participating
Interest / (Paying
Interest*) (%)

Farmor

28

28 / 31.11

Farmee

62

62 / 68.89

SMHPM

10

10 / 0

TOTAL

100

100

--------------------------------------------------------------------------------

*Until SMHPM elects to participate in an Exploitation Perimeter

 

2.5        Transfer of Title and Risk

 

A. On the Completion Date, title and risk in the Interests shall pass from
Farmor to Farmee.

 

B. Farmee shall have no liability for any costs and no payments under this
Agreement shall become due in respect of the Interests prior to the occurrence
of the Completion Date, notwithstanding that Farmee agrees following the
occurrence of the Completion Date to pay amounts to Farmor in respect of certain
costs relating to the Interests that are incurred by Farmor prior to the
Completion Date as part of the Consideration.

 

C. Save for the payment of the Consideration pursuant to the terms of this
Agreement, Farmor shall be liable for and shall indemnify and hold Farmee
harmless from all costs, charges, expenses, duties, losses, liabilities and
obligations which Farmee pays, incurs or is liable for at any time which accrue
or relate to any period prior to the Completion Date (including the Farmor
Retained Liabilities) relating to the Interests.

 

D. To the extent not delivered or otherwise held by Farmee prior to the
Completion Date all Data in the possession or control of Farmor (or copies of
such Data) shall be made available for collection by Farmee at its own expense
(it being agreed that such expense will be limited to Farmee’s logistical costs
of collection and that Farmee will not be required to make any payment other
than the Consideration for rights to ownership or use of the Data) within normal
business hours as soon as reasonably practicable after the Completion Date.

 

ARTICLE 3

CONDITIONS PRECEDENT

 

3.1        Conditions Precedent

 

The obligations of the Parties set out in Article 2.1 and Article 4 shall be
conditional upon the satisfaction or waiver (as applicable) of the following,
collectively called the “Conditions Precedent”:

 

(i)   issuance of a letter of Approval by the Mauritanian Minister of Petroleum,
Energy and Mines 





9

--------------------------------------------------------------------------------

 

 

approving the transfer of the Interests from Farmor to Farmee to the Contract
(or such approval being deemed effective pursuant to the Contract) and written
approval of such Minister designating Farmee as Operator of the Contract Area
with effect from the Operator Transfer Date;

 

(ii)  receipt by the Parties of a waiver or other evidence in writing of the
expiration or non-exercise of any Preferential Right and written approval of the
proposed Assignment and transfer of Operatorship to Farmee by SMHPM;

 

(iii) the execution and (if applicable) delivery of the Assignment in respect of
each of the Interests by the Farmor and the Farmee

 

(iv) receipt of written confirmation from SMHPM approving the transfer of the
Interests in the JOA from Farmor to Farmee;

 

(v)  receipt of written evidence by the Parties of the satisfaction of any
additional regulatory requirements in Mauritania which are imposed on either
Party, including any requirements relating to anti-trust issues; and

 

(vi) no notice of termination having been given in accordance with Article 3.3C.

 

3.2        Acts to be Performed

 

A. Subject to Article 3.2D, each party shall use commercially reasonable efforts
to execute all documents, and do and procure to be done all such acts and things
as are reasonably within its power to ensure the Conditions Precedent are
satisfied as soon as is reasonably practicable after execution of this
Agreement.

 

B. The Parties shall keep each other informed of progress towards the
satisfaction of the Conditions Precedent and shall notify the other as soon as
is reasonably practicable after it becomes aware that a Condition Precedent has
been satisfied or, as the case may be, validly waived.

 

C. Waiver of any of the Conditions Precedent (whether in whole or in part) shall
require the mutual consent of Farmor and Farmee in writing.

 

D. The Parties agree that:

 

(i)   no formal request shall be sought from the Mauritanian Minister of
Petroleum, Energy and Mines to approve the transfer of the Interests from Farmor
to Farmee and designating Farmor as Operator of the Contract Area from Operator
Transfer Date until such time as all Conditions Precedent set out in Article 3.1
have been satisfied or waived in accordance with Article 3.2C (other than the
Condition Precedent set out in Article 3.1(i).

 





10

--------------------------------------------------------------------------------

 

 

E. In the event that the transfer of the Interests becomes effective prior to
the Completion Date, from the date on which the transfer of the Interests
becomes effective until the Completion Date:

 

(i)   to the extent permitted under Laws/Regulation and the relevant Contract
and JOA, Farmee shall hold the Interests for the benefit of the Farmor;

 

(ii)  the Farmee shall consult with Farmor in the exercise of any rights in
relation to the Interests; and

 

(iii) the Farmor shall be liable for and shall indemnify and hold Farmee
harmless from all costs, charges, expenses, duties, losses, liabilities and
obligations which Farmee pays, incurs or is liable in relation to the Interests
(including any amounts for which Farmee would otherwise be liable under the
relevant Assignment or JOA Novation) during such period,

 

provided that if it becomes impossible to satisfy the remaining Conditions
Precedent the Farmee will reassign the Interests to Farmor and the Parties will
execute all documents necessary for such reassignment in substantially the same
form as those pertaining to the original assignment and will cooperate in
obtaining any required approvals for such reassignment.

 

3.3        Termination

 

A. Notwithstanding any period of Force Majeure under Article 12, if each of the
Conditions Precedent are not satisfied (or waived pursuant to Article 3.2C)
within two hundred seventy (270) days of the date of this Agreement, then either
Party shall have the right to terminate this Agreement on notice pursuant to
Article 3.3C.

 

B. Notwithstanding any other provision of this Agreement, if, prior to the
Completion Date, Farmor or any other Person is or becomes the subject of any
investigation, inquiry or enforcement proceeding by a governmental,
administrative or regulatory body regarding an offence or alleged offence
relating to the Interests under any of the Anti-Corruption Laws and Obligations
that is likely to result in a material, detrimental impact to the Interests, the
Interest Documents or this Agreement, Farmee shall have the right to terminate
this Agreement on notice pursuant to Article 3.3C.

 

BB. Notwithstanding any other provision of this Agreement, the Farmee shall have
the right to terminate this Agreement on notice pursuant to Article 3.3C, if:

 

(i)   any of the Farmor Warranties was at the date of this Agreement, or has
since become, untrue in any material respect and is likely to prevent or inhibit
the ability of the Farmee to take title of the Interests; or

 

(ii)  the Farmor is in breach of any material undertaking in this Agreement and
the breach is incapable of being cured before the Completion Date, or has
continued without cure for a period of 30 days after the notice of breach from
the Farmee or remains uncured two (2) days prior to the Completion Date.

 

C. A Party may terminate this Agreement pursuant to Articles 3.3A, 3.3B, 3.3BB,
3.3D or 3.3E by giving ten (10) days notice to the other Party and upon the
expiry of such notice (unless





11

--------------------------------------------------------------------------------

 

 

withdrawn) this Agreement will terminate and neither Farmor nor Farmee shall
have any liability under this Agreement to the other save for its obligations
under the Surviving Provisions which shall survive any such termination and save
for any liability for breach of this Agreement prior to the date of any such
termination.  In the event that termination occurs after the date of the letter
of approval by the Mauritanian Minister of Petroleum, Energy and Mines approving
the transfer of the Interests from Farmor to Farmee and/or designating Farmor as
Operator of the Contract Area, Farmee will reassign the Interests to Farmor.
Accordingly, as soon as practical following the notice pursuant to this Article
3.3C, the Parties will execute all documents necessary for such reassignment in
substantially the same form as those pertaining to the original assignment and
will cooperate in obtaining any required Government approval for such
reassignment.

 

D. If the Government imposes conditions for approval of the assignment and
transfer of the Interests or transition of Operatorship as contemplated
hereunder materially in excess of those which are usually imposed in similar
circumstances or if such approval contains unusual and onerous conditions which
any affected Party is not willing to accept, then the affected Party shall have
the right to terminate this Agreement on notice pursuant to Article 3.3C.

 

E. Notwithstanding any period of Force Majeure under Article 12 if either Party
receives notice from the Government of a rejection of the Assignment, then
either Party shall have the right to terminate this Agreement on notice pursuant
to Article 3.3C.

 

3.4        Guarantees

 

A.  If permitted under the Contract (or otherwise agreed with the Mauritanian
Minister of Petroleum, Energy and Mines, the Parties having used reasonable
endeavours to procure such agreement) each Party shall provide the Mauritanian
Minister of Petroleum, Energy and Mines with a guarantee for its Paying Interest
share of the amount required under the Contract. If not so permitted or agreed,
Farmee, as the new Operator, shall replace the guarantee that Farmor previously
provided to the Mauritanian Minister of Petroleum, Energy and Mines as Operator,
and Farmor shall provide Farmee with a back-to-back guarantee for Farmor’s
Paying Interest share under the JOA of the amount required under the Contract.
The obligations of the Parties under this Article 3.4A shall take effect from
the Operator Transfer Date.  From the Completion Date until the Operation
Transfer Date, Farmee shall provide Farmor, if requested by Farmor, with a
back-to-back parent company guarantee for Farmee’s Paying Interest share under
the JOA of the amount required under the Contract.

 

B.  Farmee shall provide Farmor with a parent company Guarantee from a
creditworthy Affiliate for Farmee’s payment of the Consideration under this
Agreement in a form mutually agreed by the Parties on or before the Completion
Date, but in no event earlier than five (5)





12

--------------------------------------------------------------------------------

 

 

Business Days after the signing of this Agreement. Farmor acknowledges that for
the purposes of this Article 3.4B, BP Exploration Operating Company Limited is a
creditworthy Affiliate.

 

ARTICLE 4

CONSIDERATION

 

4.1        Consideration

 

As consideration for the assignment and transfer of the Interests Farmee agrees
to pay each of the:

 

(i)     Initial Payment;

 

(ii)    Interim Period Costs;

 

(iii)   Exploration & Appraisal Carry;

 

(iv)   Development Carry; and

 

(v)    Success Fee,

 

(together the “Consideration”) subject to such payments becoming due and payable
pursuant to the terms of this Agreement.

 

4.2        Initial Payment

 

Within the five (5) days following the Completion Date, the sum of one hundred
twenty million Dollars (US$ 120,000,000) (“Initial Payment”) shall be paid by
Farmee to Farmor by electronic transfer in immediately available funds into
Farmor’s Account.

 

4.3        Interim Period Costs

 

A. Farmor shall keep Farmee advised of the costs expended during the Interim
Period.  Specifically, Farmor shall provide Farmee with a written statement of
the amount of the Dollar balance resulting from the initial calculation of the
Interim Period Costs (the “Monthly Interim Costs Completion Statement”) no later
than thirty (30) days following the end of each calendar month during the
Interim Period. Farmor and Farmee agree that if the information required for
such timely preparation of a Monthly Interim Costs Completion Statement is not
available, Farmor’s good faith estimate of such information shall be
substituted.

 

B. For the avoidance of doubt, Farmee shall not be required to pay the Farmor
Retained Liabilities and the Farmor Retained Liabilities shall not be included
in the Monthly Interim Costs Completion Statement.

 

C. Within sixty (60) days after the Completion Date, or within such other period
as may be agreed in writing by the Parties, Farmor shall provide Farmee with a
written statement giving the final amount of the Interim Period Costs (the
“Final Completion Statement”).  Upon Farmee request, Farmor shall provide Farmee
with copies of reports, billing statements and





13

--------------------------------------------------------------------------------

 

 

correspondence and any other relevant documentation in the Farmor’s possession
in support of the Final Completion Statement within ten (10) Business Days of
such request, which shall be made no later than ten (10) Business Days from the
date the Final Completion Statement is supplied to Farmee.  Farmee shall have
the right, for a period of ninety (90) days following the date of delivery of
the Final Completion Statement, to audit the Interim Period Costs on prior
notice and during reasonable business hours in the Farmor’s offices; and Farmor
shall provide such confirmation of the said Interim Period Costs as may be
requested by Farmee in order to confirm the amount of Interim Period Costs.
Farmor and Farmee shall endeavor in good faith to resolve any item of adjustment
to the Interim Period Costs in the Final Completion Statement within one hundred
twenty (120) days following the date of delivery of the Final Completion
Statement.  The agreed amount of the Interim Period Costs shall be subject to no
adjustment or amendment. In the event that the Farmor and Farmee are unable to
agree upon any item of adjustment within the above period, such amount shall be
determined in accordance with the procedures for settling disputed invoices
under the JOA.

 

D. Farmor shall provide Farmee with copies of all operator reports, billing
statements and correspondence and any other relevant documentation in support of
the Monthly Interim Costs Completion Statement and the Final Completion
Statement at the same time such Statements are supplied.

 

E. The Interim Period Costs shall be paid by Farmee to Farmor within five (5)
Business Days of the delivery of the Final Completion Statement (pursuant to
this Article 4.3) by electronic transfer in immediately available funds into
Farmor’s Account, subject to Farmee’s audit rights under this Article 4.3 and
without prejudice to Farmee’s subsequent rights of audit and dispute.

 

4.4        Exploration and Appraisal Carry

 

A. Subject to Article 4.4C, Farmee shall pay the JOA Paying Interest share (as
set out in Article 2.4) of costs otherwise due and payable by Farmor after the
Effective Date under the terms of the JOA pursuant to an approved work programme
and budget thereunder in connection with all activities other than those
activities covered under Article 4.5 (the “Exploration and Appraisal Carry”)
until the earlier of:  (i) the date on which such costs paid by Farmee plus such
costs paid by BP Senegal pursuant to exploration and appraisal carry under the
Senegal Agreement exceed an amount equal in the aggregate to the sum of two
hundred twenty one million Dollars ($US 221,000,000) carried by Farmee in the
Contract Area and by BP Senegal in the Senegal Area under the Senegal Agreement,
and (ii) 31 December 2022.

 

B. If the total amount of the Exploration and Appraisal Carry paid pursuant to
Article 4.4A by Farmee in the aggregate in the Contract Area and the exploration
and appraisal carry paid by BP Senegal under the Senegal Agreement) in the
Senegal Area as of 31 December 2022 is less than two hundred twenty one million
Dollars ($US 221,000,000) then the difference shall be paid no later than 1
February 2023 at Farmor’s election either by Farmee to Farmor by





14

--------------------------------------------------------------------------------

 

 

electronic transfer in immediately available funds into Farmor’s Account or
alternatively a portion of the difference paid under the Senegal Agreement with
the balance being paid to Farmor pursuant to this Article 4.4B.

 

C. If satisfaction of the Conditions (as such term is defined in the Senegal
Agreement) does not occur by the Longstop Date (as such term is defined in the
Senegal Agreement) , then Farmee shall pay the Exploration and Appraisal Carry
until the earlier of:  (i) the date on which such costs paid by Farmee exceed an
amount equal in the aggregate to the sum of one hundred sixty-three million
eight hundred thousand Dollars ($US 163,800,000) carried by Farmee in the
Contract Area and (ii) 31 December 2022.

 

D. If the total amount of the Exploration and Appraisal Carry paid pursuant to
Article 4.4C by Farmee in the aggregate in the Contract Area as of 31 December
2022 is less than one hundred sixty-three million eight hundred thousand Dollars
($US 163,800,000), then the difference shall be paid no later than 1 February
2023 at Farmor’s election by Farmee to Farmor by electronic transfer in
immediately available funds into Farmor’s Account.

 

E.  In the event that the maximum amount payable by BP Senegal pursuant to
clause 8.3(A)(i) of the Senegal Agreement is reduced in accordance with clause
8.7(A) of the Senegal Agreement, then the maximum amount payable by Farmee
pursuant to Article 4.4A and 4.4B shall be reduced by an equivalent amount,
provided that, if such adjustment under the Senegal Agreement is reversed
pursuant to clause 8.7(D) of the Senegal Agreement, then such adjustment under
this Article 4.4E shall also be reversed and an appropriate adjusting payment
made. 

 

4.5        Development Carry

 

A.   Subject to Article 4.5B, Farmee shall pay the JOA Paying Interest share (as
set out in Article 2.4) of costs, that are properly incurred and due and payable
by Farmor after the Effective Date under the terms of the JOA pursuant to an
approved work programme and budget thereunder in connection with achieving
Commercial Production of Hydrocarbons (as defined under the Contract) from the
Tortue Discovery Area as shown in Exhibit A, Part 1, including the Firm Work
Programme (Development) in Exhibit J 2, or any alternative development in the
Contract Area (the “Development Carry”) until the earlier of:  (i) the date on
which such costs paid by the Farmee plus such costs paid by BP Senegal pursuant
to the Senegal Agreement exceed the sum of five hundred thirty-three million
four hundred thousand Dollars (US $ 533,400,000) or (ii) the date first
Commercial Production from a development within an Exploitation Perimeter is
achieved from the Contract Area and/or Senegal Area.

 

B.   If satisfaction of the Conditions (as such term is defined under the
Senegal Agreement) does not occur by the Longstop Date (as such term is defined
under the Senegal





15

--------------------------------------------------------------------------------

 

 

Agreement), then Farmee shall pay the Development Carry until the earlier
of:  (i) the date on which such costs paid by the Farmee exceed the sum of three
hundred fifty million Dollars (US $ 350,000,000) or (ii) the date first
Commercial Production from a development within an Exploitation Perimeter is
achieved from the Contract Area.

 

C.   For the avoidance of any doubt, there shall be no double-counting of
amounts payable under Article 4.4 and Article 4.5 with the intention that Farmee
shall not be required to pay more than once in respect of the same costs.

 

D.   In the event that the maximum amount payable by BP Senegal pursuant to
clause 8.4(A)(i) of the Senegal Agreement is reduced in accordance with clause
8.7(A) of the Senegal Agreement, then the maximum amount payable by Farmee
pursuant to Article 4.5A shall be reduced by an equivalent amount, provided
that, if such adjustment under the Senegal Agreement is reversed pursuant to
clause 8.7(D) of the Senegal Agreement, then such adjustment under this Article
4.5D shall also be reversed and an appropriate adjusting payment made.

 

4.6        Success Fee

 

A.      The Success Fee in respect of each Eligible Discovery shall be paid by
Farmee, or Farmee’s Affiliate, to Farmor, or Farmor’s Affiliate, by electronic
transfer in immediately available funds into Farmor’s Account no later than
thirty (30) days following the end of each Quarter after the date Commercial
Production exceeds twenty thousand Barrels per day (20mbd) from such Eligible
Discovery and in respect of each Barrel (as defined under the Contract) of gross
production of liquid Hydrocarbons (as defined under the Contract) in the natural
state or obtained from Natural Gas by condensation or separation with an API
gravity equal to or greater than 22.3°, but excluding LNG, produced from such
Eligible Discovery in the immediately preceding Quarter.

 

B.      The obligation to pay a Success Fee in respect of production from each
Eligible Discovery shall expire fifteen (15) years after the date of first
production from such Eligible Discovery.

 

C.      The obligation to pay a Success Fee in respect of production from all
Eligible Discoveries shall expire on the date the aggregate gross cumulative
production from all Eligible Discoveries and from all Eligible Discoveries (as
such term is defined in the Senegal Agreement) exceeds one billion Barrels
(1bnbbl).

 

D.      If an index is required to be used in the calculation of Brent, and such
index ceases to be published, either Farmor or Farmee may request the adoption
of such substitute index as most closely resembles the original index prior to
it ceasing to be published or changing. If the Parties are unable to agree
within sixty (60) days of such request, the matter shall be referred for
determination under Article 11.2.

 





16

--------------------------------------------------------------------------------

 

 

E.      To the extent that a Success Fee is payable by BP Senegal under the
Senegal Agreement and this Agreement in respect of the same discovery, there
shall be no double-counting of amounts payable under the Senegal Agreement with
amounts payable under this Agreement.

 

4.7        Other Costs and Cost Recovery

 

A. Payment of any amount payable by Farmee on Farmor’s behalf under Article 4.4A
or 4.5A shall be made by Farmee after the Completion Date and following
notification by Operator to Farmee that such amount is due and payable under the
terms of the JOA.

 

B.  Except to the extent Farmee becomes liable to pay any costs on behalf of
Farmor under Article 4.4 or 4.5, on and from the Effective Date each Party shall
assume and be liable for its Participating Interest share of costs incurred
under the Contract or JOA pursuant to their terms, with Farmee’s share of such
costs to be payable from the Completion Date.   Any costs for which the Farmee
would otherwise be liable under the terms of the JOA between the Effective Date
and the Completion Date shall be paid by Farmor on behalf of Farmee and shall be
paid to Farmor after the Completion Date pursuant to Article 4.3.

 

C. Each Party shall be entitled to recover its Participating Interest share of
costs incurred under the Contract upon commencement of production from the
relevant portion of the Contract Area regardless of whether the costs were
incurred before or after the Effective Date. For the avoidance of doubt, such
Participating Interest share shall be the Participating Interest held at the
time such costs become recoverable under the Contract after the commencement of
production and to the extent that the either Party (the "Receiving
Party") receives the Participating Interest share of costs that should otherwise
have been paid to the other Party (the "Entitled Party"), the Receiving Party
shall pay such sums to the Entitled Party within five (5) Business Days of
receipt thereof.

 

ARTICLE 5

OBLIGATIONS AND LIABILITIES

 

5.1        Acceptance of Prior Terms

 

Subject to the Farmor Warranties and applicable laws, Farmee hereby ratifies,
confirms and accepts the terms of the Contract and the JOA.

 

5.2        Firm Work Programme (Exploration and Appraisal) and Firm Work
Programme (Development)

 

Notwithstanding articles 5.9, 6.1(D) and 6.1(E) of the JOA, the Parties agree to
participate in the Firm Work Programme (Exploration and Appraisal) and Firm Work
Programme (Development), unless otherwise mutually agreed.  The Parties will
support an amendment to





17

--------------------------------------------------------------------------------

 

 

the Work Program and Budget approved under the JOA to accomplish the Firm Work
Programme (Exploration and Appraisal) and Firm Work Programme (Development).

 

5.4        Obligations in Respect of Tortue Development

 

Farmee supports the Tortue development concept for phase 1 proposed and
supported by Farmor and an indicative work program aimed to reach a final
investment decision ("FID") by the end of 2017.  Notwithstanding the foregoing,
in Farmee’s view the following key decisions for the first phase development of
Tortue require study or screening for the potential full field development
("FFD") solution: (i) location of breakwater and pre-treatment facility; (ii)
scope of phase 1 pre-treatment facility; (iii) breakwater configuration capable
of expansion; and (iv) LNG cooling solution capable of expansion.  These key
decisions will be informed by the following key activities: (i) metocean survey/
report results; (ii) G&G site survey results at breakwater and Tortue sites;
(iii) agreement with a third party contractor for liquefaction services; (iv)
FFD concept screening to allow expansion of LNG facilities; (v) FFD concept
process safety, environmental studies and operations philosophy; and (vi) FFD
flow assurance and water breakthrough risk mitigation studies.  Farmee proposes
(and Farmor agrees) that these key decisions and their supporting studies and
surveys are completed by the end of first quarter 2017 so they are able to feed
into a prompt FID decision. For the avoidance of doubt, each Party shall have
complete discretion (to be exercised as it sees fit) in how it exercises its
vote or decision under Interest Documents in respect of the FID decision.

 

5.5        Operatorship

 

A.  Subject to the Contract and Laws/Regulations, the Parties shall support and
vote and campaign in favor of the following to be effective on the Operator
Transfer Date:

 

(i)      Farmee to assume the role of Operator in respect of all
evaluation/appraisal (including preparation of the appraisal plan), development,
exploitation and production activities under the Contract upon the Completion
Date;

 

(ii)     Farmee to perform the role of operator in respect of all Exploitation
Perimeters (as defined under the Contract) in the Contract Area, including any
unit which includes any Exploitation Perimeter in the Contract Area; and

 

(iii)    Farmor to perform the role of technical operator in respect of all
exploration activities, including exploration drilling, under the Contract as
set out in the JOA Novation.

 

B.  The provisions in Article 5.5A shall be reflected in the JOA Novation
attached as Exhibit D.

 

C.  The agreed arrangements for the safe, smooth and efficient transition of the
role of operator





18

--------------------------------------------------------------------------------

 

 

under the Contract and JOA are contained in Exhibit K.

 

5.6        Option to Sell LNG

 

A.  From the Completion Date, Farmee, as Operator, offers to work with Farmor
and the other parties to the Interest Documents in a possible Tortue
development, to develop a LNG marketing strategy and to use its experience and
relationships in the market to jointly sell the LNG produced from the Tortue
development.  Farmee is an experienced LNG industry player and already
undertakes this role as the operator of other LNG projects also governed by a
production sharing contract. 

 

B. Additionally, Farmee’s LNG trading business will offer to purchase some or
all of the LNG produced from the Tortue development on a free on board “FoB”
basis through a long term LNG purchase agreement.  Farmee’s LNG trading business
believe the natural market for this LNG is in Europe and would plan to offer to
purchase on the basis of delivery to the European market. Farmee’s LNG trading
business has industry leading trading capability and track record, and will
attempt to divert purchased LNG cargos to other more attractive markets outside
of Europe where possible, the benefits of any upside value achieved (net of
shipping and regasification costs) will be shared equally between buyer and
seller.

 

C.  The foregoing is subject to applicable law joint selling limitations.

 

5.7        The provisions of this Article 5 shall only become effective upon the
Completion Date.

 

ARTICLE 6

INTERIM PERIOD OBLIGATIONS

 

6.1        Farmor Obligations

 

During the Interim Period, Farmor shall:

 

(i)      having notified Farmee in advance of the subject matter thereof,
consult with Farmee in relation to any material decision (including any voting
matter under the Interest Documents) in connection with the Interests (including
decisions relating to the location and timing of any exploration wells), and
take due consideration of Farmee’s representations in respect thereof;

 

(ii)     consult with Farmee in relation to the negotiation of a term sheet and
any definitive agreements with a third party liquefaction contractor, and take
due consideration of Farmee’s representations in respect thereof.  Additionally
Farmor will take all steps within its control to afford Farmee the opportunity
to attend and participate in such negotiations;

 

(iii)    not incur, commit to incur or approve or amend any work programme,
budget, expenditure or capital commitment  relating to the Interests involving
expenditure or agree to do any of the foregoing, in any case other than:

 

(a)   any expenditure permitted and approved under the JOA and disclosed to
Farmee at the date of this Agreement;





19

--------------------------------------------------------------------------------

 

 

(b)   any expenditure required to carry out the Firm Work Programme (Exploration
and Appraisal);

 

(c)   any expenditure required to carry out the Firm Work Programme
(Development);

 

(d)   any such expenditure in respect of which Farmee has given its prior
approval (not to be unreasonably withheld or delayed)

 

(e)   any expenditure necessitated by any emergency (in which case Farmor shall
consult with Farmee to the extent practicable in the circumstances);

 

(iii) conduct operations regarding the Interests in the ordinary and usual
course, past practice and with the intention that the same be protected and
maintained in accordance with Good Industry Practice and all applicable laws;

 

(iv) not (by act or omission) breach any of the provisions of the Contract or
JOA or new agreements concluded in the Interim Period in accordance with this
Article (and notify Farmee in a timely manner of any facts or circumstances of
which it is aware or becomes aware which indicate that there has been a breach
of any of the Contract or JOA by any other party or that such a breach by Farmor
has occurred);

 

(v) take all steps within its control (and Farmor shall procure that its
Affiliates take all steps within their control) to maintain and renew all
governmental licences, permits, authorizations, consents and permissions
necessary to own and operate the Interests;

 

(vi) not amend, terminate or replace any of the Contract, JOA or new agreements
concluded in the Interim Period in accordance with this Article or waive or
surrender any right or grant any consent thereunder, or agree to do any of the
foregoing, without the written consent of Farmee (such consent shall not be
unreasonably withheld or delayed);

 

(vii) not, without Farmee’s written consent (not to be unreasonably withheld or
delayed), create any Encumbrance in relation to, sell, lease or otherwise
dispose of all or any part of, the Interests, or purport to or agree to do any
of the same;

 

(viii) in respect of the Interests, not enter into or become a party to any new
licences, operating agreements (other than the JOA for operations in the Block
C6 portion of the Contract Area on terms substantially similar to the JOAs for
operations in the Block C8, C12 and C13 portions of the Contract Area), farm-in
or farm-out agreements, unitization agreements, liquefaction agreements,
charterparties, development agreement or any other agreement or undertaking or
any of them (by whatever name called) or trade, relinquish, surrender, sell,
assign, transfer or amend the Interests (or agree to do any of the foregoing in
the future) without the prior written approval of Farmee (such approval not to
be unreasonably withheld or delayed); and

 

(vii)  keep Farmee informed in a timely manner of all material matters in
relation to the Interests,

 

(viii) to the maximum extent permitted by law and confidentiality obligations
under agreements, provide Farmee with copies of all communications with the
Government,





20

--------------------------------------------------------------------------------

 

 

Mauritanian Minister of Petroleum, Energy and Mines and SMHPM in relation to the
Interest Documents,

 

and Farmor undertakes to notify Farmee in writing promptly if it or any of its
Affiliates becomes aware of any circumstance arising after the date of this
Agreement which is or is reasonably likely to result in a breach of any of the
covenants in this Article 6.1.

 

ARTICLE 7

WARRANTIES

 

7.1        Farmor’s Representations and Warranties

 

Subject to the provisions of this Article 7, and save as disclosed under the
terms of the Farmor Disclosure Letter, Farmor warrants and undertakes to Farmee
as at the date of this Agreement that the Farmor Warranties and the warranty at
paragraph 1 of Exhibit M are true and accurate in all respects, and the Farmor
Warranties and the warranty at paragraph 1 of Exhibit M shall be deemed to be
repeated at the Completion Date.

 

7.2        Farmee’s Representations and Warranties

 

Farmee warrants and undertakes to Farmor as at the date of this Agreement that
the Farmee Warranties and the warranty at paragraph 1 of Exhibit M are true and
accurate in all respects, and the Farmee Warranties and the warranty at
paragraph 1 of Exhibit M shall be deemed to be repeated at the Completion Date.

 

7.3        Breach of Warranty

 

A. Each of the Parties agrees to indemnify and hold the other Party harmless
against any costs, charges, expenses, duties, losses, liabilities and
obligations which such other Party pays, suffers or is liable for at any time
which arise out of or in connection with the breach by the indemnifying Party
of, in the case of the Farmor, any of the Farmor Warranties, or, in the case of
the Farmee, any of the Farmee Warranties.

 

B. Farmor shall have no liability in respect of any claim made by Farmee for a
breach of the Farmor Warranties, and Farmee shall have no liability in respect
of any claim made by Farmor for a breach of Farmee Warranties, unless such
claim:

 

(i)   equals or exceeds one million Dollars (US$1,000,000); or

 

(ii)  when aggregated with all other valid claims the Party concerned may have
against the other Party that are each of a value under one million Dollars
(US$1,000,000), would mean such aggregate equals or exceeds one million Dollars
(US$1,000,000),

 

and in either case the Party concerned shall be entitled to recover the whole
amount of the





21

--------------------------------------------------------------------------------

 

 

relevant claim(s) not only the amount the relevant claim(s) (alone or
aggregated) exceed one million Dollars (US$1,000,000).

 

C.  The Farmor shall not be liable in respect of a claim for breach of a Farmor
Warranty set out in paragraphs 15.1 or 15.2 of Exhibit H or the warranty at
paragraph 1 of Exhibit M to the extent that, as at the date of this Agreement,
the Farmee was actually aware: (i) of the facts or circumstances giving rise to
the claim for breach of such Farmor Warranty or the warranty set out at
paragraph 1 of Exhibit M; and (ii) that such facts or circumstances would give
rise to a claim for breach of such Farmor Warranty or the warranty at paragraph
1 of Exhibit M.

 

7.4        Undertakings in relation to breaches

 

A. Farmor undertakes that:

 

(i)      it shall not at any time before the Completion Date do (or permit or
suffer to subsist or be done) any act or thing which would constitute a breach
of any of the Farmor Warranties or the warranty at paragraph 1 of Exhibit M or
which would make any of the Farmor Warranties untrue or misleading at any time;
and

 

(ii)      upon becoming aware before the Completion Date of the actual or
impending occurrence or non-occurrence of any matter, event or circumstance
(including any omission to act) which:

 

(a)    would or might reasonably be expected to cause or constitute a breach of
any Farmor Warranty or the warranty at paragraph 1 of Exhibit M;

 

(b)    would or might reasonably be expected to make any of the Farmor
Warranties or the warranty at paragraph 1 of Exhibit M untrue or misleading;

 

(c)    would have caused or constituted a breach of any Farmor Warranty or the
warranty at paragraph 1 of Exhibit M had it been known to Farmor before the date
of this Agreement; or

 

(d)    would or might reasonably be expected to adversely affect (or has so
affected) the Interests,

 

it will immediately give Farmee notice of such matter, event or circumstance
with sufficient details to enable Farmee accurately to assess its impact.

 

B. Farmee undertakes that:

 

(i)      it shall not at any time before the Completion Date do (or permit or
suffer to subsist or be done) any act or thing which would constitute a breach
of any of the Farmee Warranties or the warranty at paragraph 1 of Exhibit M or
which would make any of the Farmee Warranties or the warranty at paragraph 1 of
Exhibit M untrue or misleading at any time; and

 

(ii)     upon becoming aware before the Completion Date of the actual or
impending occurrence or non-occurrence of any matter, event or circumstance
(including any omission to act) which:

 





22

--------------------------------------------------------------------------------

 

 

(a)    would or might reasonably be expected to cause or constitute a breach of
any Farmee Warranty or the warranty at paragraph 1 of Exhibit M;

 

(b)    would or might reasonably be expected to make any of the Farmee
Warranties or the warranty at paragraph 1 of Exhibit M untrue or misleading;

 

(c)    would have caused or constituted a breach of any Farmee Warranty or the
warranty at paragraph 1 of Exhibit M had it been known to Farmee before the date
of this Agreement; or

 

(d)    would or might reasonably be expected to adversely affect (or has so
affected) the Interests,

 

it will immediately give Farmor notice of such matter, event or circumstance
with sufficient details to enable Farmor accurately to assess its impact. 

 

7.5        Disclaimer of Other Representations and Warranties

 

A. Except for the Farmor Warranties and the warranty in paragraph 1 of Exhibit
M, Farmor makes no, and disclaims any, warranty or representation of any kind,
either express, implied, statutory, or otherwise, including, the accuracy or
completeness of any data, reports, records, projections, information, or
materials now, heretofore, or hereafter furnished or made available to Farmee in
connection with this Agreement.

 

B. Except for the Farmee Warranties and the warranty in paragraph 1 of Exhibit
M, Farmee makes no, and disclaims any, warranty or representation of any kind,
either express, implied, statutory, or otherwise, including, without limitation,
the accuracy or completeness of any data, reports, records, projections,
information, or materials now, heretofore, or hereafter furnished or made
available to Farmor in connection with this Agreement.

 

7.6        Fraud and Wilful Concealment

 

Notwithstanding anything to the contrary herein, nothing in this Agreement shall
limit any Party’s liability for fraud or willful concealment.

 

7.7        Set-off

 

Farmee is hereby authorized and entitled at any time and from time to time, to
the fullest extent permitted by law, to withhold and set-off from any payment
otherwise due to be made to Farmor pursuant to Articles 4.3 to 4.6 of this
Agreement or from any payment due to be made by BP Senegal pursuant to clauses 6
to 8 of the Senegal Agreement an amount equal to the amount owing pursuant to
any and all Farmor Payment Failures.

 





23

--------------------------------------------------------------------------------

 

 

ARTICLE 8

TAX

 

8.1        Tax Obligations

 

Each Party shall be responsible for reporting and discharging its own Tax
measured by the profit, gain or income of the Party and the satisfaction of such
Party’s share of all contract obligations under the Contract and under this
Agreement.  Each Party shall protect, defend and indemnify each other Party from
any and all loss, cost or liability arising from the indemnifying Party’s
failure to report and discharge such taxes or satisfy such obligations.  The
Parties intend that all income under the Interest Documents will be allocated by
the Government tax authorities to the Parties based on the share of income
actually received by each Party.  The Parties intend that all Tax benefits
(including deductions, depreciation, credits and capitalization) with respect to
joint operating expenditures (whether incurred by carry or otherwise) made by
the Parties hereunder or under the Interest Documents will be allocated by the
Government tax authorities to the Parties based on their respective JOA
Participating Interest share of each such Tax item.  If such allocation is not
accomplished due to the application of the Laws/Regulations or other Government
action, the Parties shall attempt to adopt mutually agreeable arrangements that
will allow the Parties to achieve the financial results intended.  Operator
shall provide each Party, in a timely manner and at such Party’s sole expense,
with such information with respect to Joint Operations as such Party may
reasonably request for preparation of its tax returns or responding to any audit
or other tax proceeding.

 

8.2        Secondary tax liabilities

 

Each Party shall indemnify the other Party in respect of Tax demanded from the
other Party which is the primary liability of the first mentioned Party.

 

8.3        United States Tax Election

 

A. If, for United States federal income tax purposes, this Agreement and the
operations under this Agreement are regarded as a partnership and if the Parties
have not agreed to form a tax partnership, each Party elects to be excluded from
the application of all of the provisions of Subchapter “K”, Chapter 1, Subtitle
“A” of the United States Internal Revenue Code of 1986, as amended (the “Code”),
to the extent permitted and authorized by Section 761(a) of the Code and the
regulations promulgated under the Code.  Operator, if it is a U.S. Party, is
authorized and directed to execute and file for each Party such evidence of this
election as may be required by the Internal Revenue Service, including all of
the returns, statements, and data required by United States Treasury Regulations
Sections 1.761-2 and 1.6031(a)-1(b)(5) and shall provide a copy thereof to each
U.S. Party.  However, if Operator is not a U.S. Party, the Party who holds





24

--------------------------------------------------------------------------------

 

 

the greatest Participating Interest among the U.S. Parties shall fulfill the
obligations of Operator under this Article.  Should there be any requirement
that any Party give further evidence of this election, each Party shall execute
such documents and furnish such other evidence as may be required by the
Internal Revenue Service or as may be necessary to evidence this election.

 

B. No US Party shall give any notice or take any other action inconsistent with
the foregoing election.  If any income tax laws of any state or other political
subdivision of the United States or any future income tax laws of the United
States or any such political subdivision contain provisions similar to those in
Subchapter “K”, Chapter 1, Subtitle “A” of the Code, under which an election
similar to that provided by Section 761(a) of the Code is permitted, each Party
shall make such election as may be permitted or required by such laws.  In
making the foregoing election or elections, each U.S. Party states that the
income derived by it from operations under this Agreement can be adequately
determined without the computation of partnership taxable income.

 

C.  Unless approved by every Non-U.S. Party, no activity shall be conducted
under this Agreement that would cause any Non-U.S. Party to be deemed to be
engaged in a trade or business within the United States under United States
income tax laws and regulations.

 

8.4        Capital Gains Tax

 

Farmor shall pay, and shall indemnify and hold Farmee harmless against any
liability for any capital gains tax (or equivalent tax) which may be, or become,
payable in connection with the sale, assignment or transfer of the Interests and
in respect of any costs (including reasonable legal costs), expenses, loss or
damage occasioned by its failure to pay, or any delay in paying, such tax.

 

8.5        Transfer Taxes

 

Farmee shall be responsible for payment in a timely fashion of any and all
transfer taxes, such as stamp duties and taxes (or equivalent duties and taxes)
(including interest, penalties and/or fines thereof) (the “Transfer Taxes”)
payable on or in respect of the assignment and transfer of the Interests
including the execution and enforcement of this Agreement and shall indemnify
and hold Farmor harmless in respect of any costs (including reasonable legal
costs), expenses, loss or damage occasioned by its failure to pay, or any delay
in paying, such Transfer Taxes.

 





25

--------------------------------------------------------------------------------

 

 

ARTICLE 9

CONFIDENTIALITY

 

9.1        Except as otherwise provided in the Contract and the JOA, each Party
agrees that the existence of and all terms of this Agreement and all information
disclosed under this Agreement by either Party (except information in the public
domain or lawfully in possession of a Party prior to the date of this Agreement)
shall be considered confidential information and shall not be disclosed to any
other person or entity without the prior written consent of the other Party.
This obligation of confidentiality shall remain in force during the term of the
Contract and for a period of three (3) years thereafter. Notwithstanding the
foregoing, confidential information may be disclosed without consent and without
violating the obligations contained in this Article 9 in the following
circumstances:

 

(i)         to an Affiliate provided the Affiliate is bound to the provisions of
this Article 9 and the Party disclosing is responsible for the violation of an
Affiliate;

 

(ii)        to a governmental agency or other entity when required by the
Contract;

 

(iii)       to the extent such information is required to be furnished in
compliance with the applicable Laws/Regulations, or pursuant to any legal
proceedings or because of any order of any court binding upon a Party;

 

(iv)       to attorneys engaged, or proposed to be engaged, by any Party where
disclosure of such information is essential to such attorneys' work for such
Party and such attorneys are bound by an obligation of confidentiality;

 

(v)        to contractors and consultants engaged, or proposed to be engaged, by
any Party where disclosure of such information is essential to such contractor’s
or consultant’s work for such Party;

 

(vi)       to a bank or other financial institution to the extent appropriate to
a Party arranging for funding;

 

(vii)      to the extent such information must be disclosed pursuant to any
rules or requirements of any government or stock exchange having jurisdiction
over such Party, or its Affiliates; provided that such Party shall comply with
the requirements of Article 14.10 hereunder;

 

(viii)     to its respective employees, subject to each Party taking sufficient
precautions to ensure such information is kept confidential;

 

(ix)       to the other parties to the Contract and the JOA and the Government
solely to the extent as may be required in connection with the Preferential
Rights to satisfy the Conditions Precedent; and

 

(x)        to the other parties, including the Government of the Republic of
Senegal, to the Hydrocarbon Exploration and Production Sharing Contract granted
by the Republic of Senegal dated January 17, 2012 covering the Saint Louis
Offshore Profond Block, and the Hydrocarbon Exploration and Production Sharing
Contract granted by the Republic of Senegal dated January 17, 2012 covering the
Cayar Offshore Profond Block solely





26

--------------------------------------------------------------------------------

 

 

to the extent as may be required to satisfy the conditions precedent specified
in that certain Farmout Agreement concerning the Saint-Louis Offshore Profond
Block and the Cayar Offshore Profond Block, Offshore Senegal between Kosmos
Energy Senegal and Farmee of even date with this Agreement. 

 

9.2        Disclosure as pursuant to Articles 9.1(v) and (vi) shall not be made
unless prior to such disclosure the disclosing Party has obtained a written
undertaking from the recipient party to keep the information strictly
confidential for at least as long as the period set out above and to use the
information for the sole purpose described in Articles 9.1(v) and (vi),
whichever is applicable, with respect to the disclosing Party.

 

ARTICLE 10

NOTICES 

 

A. All notices authorized or required between the Parties by any of the
provisions of this Agreement shall be:

 

(i) in writing (in English) and addressed to the relevant Party as set out in
this Article 10.A (unless such party gives notice in writing of a change of
address or addressee as set out below);

 

(ii) must be signed or in the case of a facsimile, appear to have been signed,
by an authorized representative of the sender;

 

(iii) regarded as given and received:

 

(a) if delivered by hand or by express courier, when delivered to the addressee;
or

 

(b) if sent by post, three Business Days from and including the date of postage;
or

 

(c) if sent by facsimile transmission, when the transmission is successfully
transmitted as reported by the sender’s machine,

 

but if the delivery or receipt is on a day which is not a Business Day or is
after 4.00pm (addressee’s time) it is regarded as received at 9:00am on the
following Business Day.  E-mail notification of any notices delivered pursuant
to this Article will also be provided for information only.

 

B. A facsimile transmission is not regarded as successfully transmitted if the
addressee telephones the sender within four (4) hours after the transmission is
received or regarded as received under Article 10.A(iii)(c) and informs the
sender that it is not legible or incomplete.  E-mail addresses are provided for
convenience only.

 

FARMOR:

 

 

 

Kosmos Energy Mauritania

 

 

 

c/o Wilmington Trust (Cayman Islands)

c/o Kosmos Energy, LLC

4th Floor, Century Yard

8176 Park Lane, Suite 500

 





27

--------------------------------------------------------------------------------

 

 

 

Cricket Square, Hutchins Drive

Dallas, TX  75231 USA

Elgin Avenue, George Town

 

Grand Cayman KY1-1209

E-mail: kosmosgeneralcounsel@kosmosenergy.com

 

Fax:  +1 214 445-9705

E-mail: MauritaniaNotifications

Attn.:  General Counsel

@kosmosenergy.com

 

Fax: +1 214 445-9705

 

Attn.:  Jesse Noah, Vice President,

 

Exploration, North Africa

 

 

 

FARMEE:

 

 

 

BP Exploration (West Africa) Limited

 

Chertsey Road

 

Sunbury-on-Thames

 

Middlesex

 

TW16 7BP

 

United Kingdom

 

E-mail: andy.lane@uk.bp.com

 

Attn.:  Andy C. Lane, Head of Business Development, Gas Value Chain.

 

 

ARTICLE 11

LAW AND DISPUTE RESOLUTION

 

 

11.1       Governing Law

 

This Agreement, and any non-contractual rights or obligations arising out of or
in connection with it or its subject matter, shall be governed by and construed
in accordance with the laws of England and Wales, excluding any choice of law
rules which would refer the matter to the laws of another jurisdiction.

 

11.2       Dispute Resolution

 

A. Except as may be otherwise agreed in the JOA, any and all claims, demands,
causes of action, disputes, controversies and other matters in question arising
out of or relating to this Agreement, including any question regarding its
breach, existence, validity or termination, which the Parties do not resolve
amicably within a period of twenty (20) days from the giving of a notice by one
Party to the other Party notifying the dispute, shall be resolved by three
arbitrators in accordance with the Arbitration Rules of the International
Chamber of Commerce. Each Party shall appoint one arbitrator within thirty (30)
days of the filing of the arbitration, and the two arbitrators so appointed
shall select the presiding arbitrator within thirty (30) days after the latter
of the two arbitrators have been appointed. If a Party fails to appoint its
Party-appointed arbitrator or if the two Party-appointed arbitrators cannot
reach an agreement on the presiding arbitrator within the applicable time
period, then the remainder of the three arbitrators not yet appointed shall be
appointed in accordance with said Rules. The seat of arbitration shall





28

--------------------------------------------------------------------------------

 

 

be London, England.  The proceedings shall be in the English language.  The
resulting arbitral award shall be final and binding, and judgment upon such
award may be entered in any court having jurisdiction thereof.  A dispute shall
be deemed to have arisen when either Party notifies the other Party in writing
to that effect.  Any monetary award issued by the arbitrator shall be payable in
United States Dollars.  It is expressly agreed that the arbitrators shall have
no authority to award special, indirect, consequential, exemplary or punitive
damages.  The Parties waive any right to refer any question of law and any right
of appeal on the law and/or merits to any court.

 

B. All discussions, negotiations and arbitration conducted between the Parties
under this Article 11.2 (including a settlement resulting from negotiation or an
arbitral award, documents exchanged or produced during an arbitration
proceeding, and memorials, briefs or other documents prepared for the
arbitration) are confidential and may not be disclosed by the Parties, their
employees, officers, directors, counsel, consultants, and expert witnesses,
except (under Article 9) to the extent necessary to enforce this Article 11 or
any arbitration award, to enforce other rights of a Party, or as required by law
or stock exchange; provided, however, that breach of this confidentiality
provision shall not void any settlement or award.

 

ARTICLE 12

FORCE MAJEURE

 

If as a result of Force Majeure, any Party is rendered unable, wholly or in
part, to carry out its rights or obligations under this Agreement, other than
the obligation to pay any amounts due, then the rights or obligations of the
Party giving such notice, so far as and to the extent that the rights or
obligations are affected by such Force Majeure, shall be suspended during the
continuance of any inability so caused and for such reasonable period thereafter
as may be necessary for the Party to put itself in the same position that it
occupied prior to the Force Majeure, but for no longer period.  The Party
claiming Force Majeure shall notify the other Parties of the Force Majeure
within a reasonable time after the occurrence of the facts relied on and shall
keep all Parties informed of all significant developments. Such notice shall
give reasonably full particulars of the Force Majeure and also estimate the
period of time which the Party will probably require to remedy the Force
Majeure.  The affected Party shall use all reasonable diligence to remove or
overcome the Force Majeure situation as quickly as possible in a commercially
reasonable manner but shall not be obligated to settle any labor dispute except
on terms acceptable to it. All such disputes shall be handled within the sole
discretion of the affected Party.  For the purposes of this Agreement, “Force
Majeure” shall have the same meaning as is set out in the Contract.

 





29

--------------------------------------------------------------------------------

 

 

ARTICLE 13

DEFAULT

 

If Farmee fails to pay any payment (or part thereof) that becomes due and
payable pursuant to the terms of this Agreement by the due date for payment it
shall pay interest on such sum for the period from and including the due date up
to the date of actual payment at the rate per annum which is the aggregate of
the one (1) month term, London Interbank Offered Rate (LIBOR rate) for U.S.
dollar deposits (as published in London by the Financial Times or if not
published, then by The Wall Street Journal) and five (5) percentage points. The
interest will accrue from day to day on the basis of the actual number of days
elapsed and a 365-day year and shall be payable and compounded monthly.  If the
aforesaid rate is contrary to any applicable usury law, the rate of interest to
be charged shall be the maximum rate permitted by such applicable law.

 

ARTICLE 14
GENERAL PROVISIONS

 

14.1      Relationship of Parties

 

The rights, duties, obligations and liabilities of the Parties under this
Agreement shall be individual, not joint or collective.  It is not the intention
of the Parties to create, nor shall this Agreement be deemed or construed to
create, a mining or other partnership, joint venture or association or a
trust.  This Agreement shall not be deemed or construed to authorize any Party
to act as an agent, servant or employee for any other Party for any purpose
whatsoever except as explicitly set forth in this Agreement.  In their relations
with each other under this Agreement, the Parties shall not be considered
fiduciaries except as expressly provided in this Agreement.

 

14.2      Further Assurances

 

Each of the Parties shall do all such acts and execute and deliver all such
documents as shall be reasonably required in order to fully perform and carry
out the terms of this Agreement.

 

14.3      Waiver

 

No waiver by any Party of any one or more defaults by another Party in the
performance of any provision of this Agreement shall operate or be construed as
a waiver of any future default or defaults by the same Party whether of a like
or of a different character.  Except as expressly provided in this Agreement, no
Party shall be deemed to have waived, released or modified any of its right
under this Agreement unless such Party has expressly stated, in writing, that it
does waive, release or modify such right.

 





30

--------------------------------------------------------------------------------

 

 

14.4       Joint Preparation

 

Each provision of this Agreement shall be construed as though all Parties
participated equally in the drafting of the same. Consequently, the Parties
acknowledge and agree that any rule of construction that a document is to be
construed against the drafting party shall not be applicable to this Agreement.

 

14.5       Severance of Invalid Provisions

 

If and for so long as any provision of this Agreement shall be deemed to be
judged invalid for any reason whatsoever, such invalidity shall not affect the
validity or operation of any other provision of this Agreement except only so
far as shall be necessary to give effect to the construction of such invalidity,
and any such invalid provision shall be deemed severed from this Agreement
without affecting the validity of the balance of this Agreement.

 

14.6       Modifications and Assignment

 

(i) Subject to Article 14.6(ii) and Article 14.6(iii), there shall be no
modification or assignment of this Agreement or the rights and obligations under
it except by written consent of both Parties.

 

(ii) Farmee shall be entitled to assign, novate or transfer its rights and
obligations under this Agreement to a Wholly-Owned Affiliate of Farmee and
Farmor shall sign any documentation reasonably required in order to effect such
assignment, novation or transfer.

 

(iii) Farmor shall be entitled to assign, novate or transfer its rights and
obligations under this Agreement to a Wholly-Owned Affiliate of Farmor, provided
that any assignment, novation or transfer of any of Farmor's obligations under
this Agreement shall be subject to and conditional upon the Farmor having first
delivered to the Farmee a legally binding and enforceable guarantee from the
ultimate parent company of the Farmor and the Wholly-Owned Affiliate (in a form
reasonably acceptable to Farmee) guaranteeing the performance and payment of all
obligations and liabilities of the Farmor under this Agreement. Subject to
satisfaction of the requirements of this Article 14.6(iii), Farmee shall sign
any documentation reasonably required in order to effect such assignment,
novation or transfer. In the event that a Farmor parent guarantee is delivered
to Farmee in accordance with this Article 14.6(iii), the obligations of Farmor
under Article 7.7 of this Agreement shall cease to apply from the effective date
of such Farmor parent guarantee.

 

14.7     Priority of Agreement

 

In the event of any conflict between the provisions of the main body of this
Agreement and its Exhibits, the provisions of the main body of the Agreement
shall prevail. In the event of any





31

--------------------------------------------------------------------------------

 

 

conflict between this Agreement and the JOA, this Agreement shall prevail. In
the event of any conflict between this Agreement and the Contract, this
Agreement shall prevail unless such would be in violation of the
Laws/Regulations of the Islamic Republic of Mauritania or the terms of the
Contract.

 

14.8       Interpretation

 

A. Headings: The topical headings used in this Agreement are for convenience
only and shall not be construed as having any substantive significance or as
indicating that all of the provisions of this Agreement relating to any topic
are to be found in any particular Article.

 

B. Singular and Plural: Reference to the singular includes a reference to the
plural and vice versa.

 

C. Gender: Reference to any gender includes a reference to all other genders.

 

D. Article: Unless otherwise provided, reference to any Article or an Exhibit
means an Article or Exhibit of the Agreement.

 

E. Include: "include" and "including" shall mean to be inclusive without
limiting the generality of the description proceeding such term and are used in
an illustrative sense and not a limiting sense.

 

F. Performance of an obligation of any kind by a Party must be carried out at
that Party’s cost, unless this Agreement states otherwise.

 

G. The Exhibits form part of this Agreement and have full force and effect as
expressly set out in the main body of this Agreement.

 

H. References in this Agreement to any agreement shall be construed as a
reference to such agreement as the same may be supplemented, amended or novated
from time to time.

 

14.9      Counterpart Execution

 

This Agreement may be executed in any number of counterparts and each such
counterpart shall be deemed an original Agreement for all purposes; provided
that no Party shall be bound to this Agreement unless and until all Parties have
executed a counterpart. For purposes of assembling all counterparts into one
document, Farmor is authorized to detach the signature page from one or more
counterparts and, after signature thereof by the respective Party, attach each
signed signature page to a counterpart.

 

14.10    Public Announcements

 

No public announcement or statement regarding the terms or existence of this
Agreement shall be made without prior written consent of all Parties; provided
that, notwithstanding any failure to obtain such approval, no Party shall be
prohibited from issuing or making any such public announcement or statement to
the extent it is necessary to do so in order to comply with the





32

--------------------------------------------------------------------------------

 

 

applicable laws, rules or regulations of any government, legal proceedings or
stock exchange having jurisdiction over such Party or its Affiliates, however,
any such required public announcement or statement shall include only that
portion of information which the disclosing Party is advised by written opinion
of counsel (including in-house counsel) is legally required.  Such opinion,
along with the proposed public announcement or statement, shall be delivered to
the other Party no later than two days prior to any such public announcement or
statement.

 

14.11    Third Party Rights

 

The Parties agree that no term of this agreement is intended to be enforceable
by a person, firm, company or other entity who is not a party to this agreement,
whether pursuant to the Contracts (Rights of Third Parties) Act 1999 or
otherwise.    

 

14.12    Entirety

 

With respect to the subject matter contained herein, this Agreement (i) is the
entire agreement of the Parties; and (ii) supersedes all prior understandings
and negotiations of the Parties, including the confidentiality agreement made
between the Parties dated 5 April 2016 (as subsequently amended).





33

--------------------------------------------------------------------------------

 

 

IN WITNESS of their agreement each Party has caused its duly authorized
representative to sign this instrument on the date set out in the first sentence
of this Agreement.

 

 

Executed for and on behalf of KOSMOS ENERGY MAURITANIA

 

 

Signed:

/s/ Christopher Ball

 

 

Print name:

CHRISTOPHER BALL

 

 

Executed for and on behalf of BP EXPLORATION (WEST AFRICA) LIMITED

 

 

Signed:

/s/ Andrew Lane

 

 

Print name:

ANDREW LANE

 

 





34

--------------------------------------------------------------------------------

 

 

EXHIBIT A

ELIGIBLE DISCOVERY

 

 

 

Part 1

 

Tortue Discovery Area

 

Picture 3 [kos20161231ex104251f39001.jpg]

 





35

--------------------------------------------------------------------------------

 

 

EXHIBIT A

ELIGIBLE DISCOVERY

 

 

 

Part 2

Marsouin Discovery Area

 

Picture 4 [kos20161231ex104251f39002.jpg]

 





36

--------------------------------------------------------------------------------

 

 

EXHIBIT B

NOT USED

 





37

--------------------------------------------------------------------------------

 

 

EXHIBIT C

CONTRACT AREA

 

Picture 5 [kos20161231ex104251f39003.jpg]

 





38

--------------------------------------------------------------------------------

 

 

EXHIBIT D

FORM OF JOA NOVATION AGREEMENT

 

 

 

 

NOVATION AGREEMENT NO. __

 

 

To

 

 

AMENDED AND RESTATED JOINT OPERATING AGREEMENT

 

 

IN RESPECT OF

 

 

OFFSHORE MAURITANIA

 

 

 

 

Between

 

 

Kosmos Energy Mauritania

 

 

and

 

 

LA SOCIETE MAURITANIENNE DES HYDROCARBURES ET DE PATRIMOINE MINIER

 





39

--------------------------------------------------------------------------------

 

 

JOA NOVATION AND AMENDMENT AGREEMENT NO. X_

 

(Block C_, Offshore Mauritania)

 

THIS JOA NOVATION AND AMENDMENT AGREEMENT (the “Agreement”) is made as a Deed
this ___ day of _______________ 201_ by and among La Société Mauritanienne Des
Hydrocarbures et de Patrimoine Minier, the national oil company of the Islamic
Republic of Mauritania, incorporated by Decree No. 2005-106 dated 7 November
2005 as amended by Decree No. 2009-168 dated 3 May 2009 and Decree No. 2014-01
dated 6 January 2014 under the laws of the Islamic Republic of Mauritania and
having its registered office at Ilot K, Rue 42-133,No. 349, BP 4344, Nouakchott,
Islamic Republic of Mauritania (“SMHPM”), Kosmos Energy Mauritania, a Cayman
Islands company whose office is located at 4th Floor, Century Yard, Cricket
Square, Hutchins Drive, Elgin Avenue, George Town, Grand Cayman, KY1-1209,
Cayman Islands (“Kosmos”), and BP Exploration (West Africa) Limited, registered
in England and Wales and having it registered office at Chertsey Road,
Sunbury-on-Thames, Middlesex. TW16 7BP, U.K. (“BP”), collectively referred to as
the “Parties” and individually as a “Party”.

 

RECITALS

 

SMHPM and Kosmos have entered into that certain Exploration and Production
Contract for Block C_ dated 5 April 2012 with the Islamic Republic of
Mauritania, as amended and supplemented, (the “Petroleum Agreement”) and that
certain Amended and Restated Joint Operating Agreement dated 1 December 2014, as
amended and supplemented, (“JOA”), all documents covering the area known as
Block C_, Offshore Mauritania;

 

Kosmos wishes to transfer (the “Transfer”) to BP an undivided sixty-two percent
(62%) Participating Interest, as defined in the JOA (the “Transferred
Interest”);

 

This Agreement will be effective from the earlier to occur of: (a) date of the
letter from the Minister of Petroleum, Energy and Mines n° ...................
dated ...................... approving the Transfer; and (b) the date on which
the Minister of Petroleum, Energy and Mines is deemed to have approved the
Transfer in accordance with the Petroleum Agreement   (the “Transfer Effective
Date”); and

 

SMHPM, Kosmos and BP have agreed to execute this Agreement, confirming the
release of Kosmos and consent to the assumption by BP, respectively, of the
Transferred Interest and amending the JOA on the terms set out herein.

 

AGREEMENT 

 

Subject to the Minister of Petroleum, Energy and Mines approving (or being
deemed to approve) the Transfer, and with effect from 00.01 hours (Mauritania
time) on the Transfer Effective Date the Parties hereby agree as follows:

 

1.          Each of the Parties severally agrees:

 

(a)         Kosmos shall cease to be liable for the Transferred Interest and BP
shall take the place of Kosmos in respect of the Transferred Interest and shall
assume the obligations and liabilities and be entitled to the rights and
benefits of Kosmos in such Transferred Interest as of the Transfer Effective
Date;

 

(b)        Kosmos shall continue to be liable for all liabilities, obligations,
duties and claims arising under the JOA in respect of the Transferred Interest,
whether actual, accrued or contingent, relating to the period prior to the
Transfer Effective Date;

 

(c)         BP undertakes and covenants to observe, perform, discharge and be
bound by all liabilities, obligations, duties and claims arising under the JOA
in respect of the



40

--------------------------------------------------------------------------------

 

 

Transferred Interest accrued or otherwise arising on or after the Transfer
Effective Date; and

 

(d)         SMHPM releases and discharges Kosmos from its liabilities,
obligations, duties and claims assumed by BP pursuant to sub-clauses 1(a) and
1(c) above and accept the assumption by BP of such liabilities, obligations,
duties and claims in place thereof.

 

2.          Article 3.2 (A) of the JOA is hereby amended and restated in its
entirety as follows:

 

The Participating Interests of the Parties are:

 

SMHPM

10%

 

 

Kosmos

28%

 

 

BP

62%

 

 

TOTAL

100%

 

3.          Additionally, the following provisions  of the JOA are hereby
amended and restated in their entirety as follows:

 

(a)   In the opening paragraph, Party No 2 is deleted and replaced with:

 

“2.  BP Exploration (West Africa) Limited, a company incorporated under the laws
of England and Wales and having its registered office at Chertsey Road,
Sunbury-on-Thames, Middlesex. TW16 7BP, U.K. (“BP”): and”

 

(b)   All references to “Chevron Mauritania Exploration Limited” are deleted and
replaced by “BP Exploration (West Africa) Limited”; and all references to
“Chevron” are deleted and replaced by “BP”.

 

(c)   Article 1.40 is deleted and all other references to the First Well and
Chevron’s election regarding the First Well are deleted.

 

(d)  the third and fourth Recitals are deleted and replaced by the following:

 

“WHEREAS, Kosmos and BP entered into a Farmout Agreement dated 15 December 2016
and SMHPM elected not to exercise its pre-emption rights under this Agreement to
acquire the Participating Interest proposed to be assigned to BP by letter n°
................... dated ......................:”

 

“WHEREAS, the Parties, following approval by the Minister of Petroleum, Energy
and Mines by letter n° ................... dated ...................... and
Kosmos’ transfer of a sixty two percent (62%) Participating Interest to BP,
desire to define their respective rights and obligations with respect to their
operations under the Contract.” 

 

(e)   Article 1.76 is deleted and replaced with the following:

 

“Technical Operations means exploration activities within the scope of the
Agreement conducted by the Technical Operator on behalf of all Parties on or
after the Operator Transfer Effective Date during the Exploration Period, as
further designated in Articles 4.2(C) and 4.2(D).”

 

(f)   Article 1.77 is deleted and replaced with the following:





41

--------------------------------------------------------------------------------

 

 

“Technical Operator means Kosmos or its Affiliate as designated under Article
4.1B.”

 

(g) The second paragraph of Article 3.4(E) is deleted and replaced with the
following:

 

“For the avoidance of doubt, as from ________(Transfer Effective Date) the
aggregate amount payable by each Party (other than the NOC) in respect of its
Participating Interest and the portion of the Carried Interest Amount to be
borne by such Party pursuant to Article 3.4(B) in respect of Joint Operations,
based on the Participating Interests set out in Article 3.2(A) shall be:

 

Kosmos

31.11%

 

 

BP

68.89%

 

 

Total

100%”

 

(h)   Articles 1.79 to 1.81 are renumbered as Articles 1.80 to 1.82,
respectively, and the following is inserted as new Article 1.79:

 

"Transfer Effective Date has the meaning given in the Novation and Amendment
Agreement entered into in respect of this Agreement on [….]."

 

(i)   Article 3.1(C) is deleted.

 

(j)  The fourth paragraph of Article 3.4(E) is deleted.

 

(k)  Article 4.1(A) is deleted and replaced with the following:

 

(A) “Operator.  Subject to Article 4.1(B) and with effect from 1 April 2017 (or
such later date as is mutually agreed between the Parties) (the “Operator
Transfer Effective Date”, each Party severally appoints BP as Operator for
conducting Joint Operations other than Technical Operations within the
Exploration Area during the Exploration Period and as Operator pursuant to any
Exploitation Authorization and BP agrees to act as such in accordance with this
Agreement as from the Operator Transfer Effective Date.”

 

(l)   Article 4.1(B) is deleted and replaced with the following:

 

“During the Exploration Period Kosmos will be the Technical Operator for
Technical Operations until such time as the Exploration Period expires in
accordance with article 3 of the Contract.  The costs arising in connection with
those activities shall be charged to the Joint Account.  Articles 4.2(B)(1)-(4),
(6)-(12) and (15)-(17), 4.2(E), 4.3, 4.4, 4.6, 4.8, 4.9, 4.10, 4.11, 4.12, 6.6,
6.7, 6.8, 10.1(D), 20.1(C) shall apply, mutatis mutandis, to the Technical
Operator.  Exploitation Area operations will be conducted separately, with
Exploration Area operations continuing in the other areas.”

 

(m)  Article 4.1(C) is deleted.

 

(n)  Article 4.2(D) is deleted and replaced with the following:

 

“Technical Operator is responsible for all exploration activities conducted
prior to a decision by the Operating Committee to appraise a discovery pursuant
to Article 6.1., including but not limited to:

 





42

--------------------------------------------------------------------------------

 

 

1.   Undertake petroleum system analysis (PSA) including basin/play assessment
and prospect identification, evaluation, maturation and ranking;

 

2.   Formulate exploration strategy, in consultation with Operator, including:

 

a.   2D / 3D seismic

 

b.   Drilling – number, timing, sequencing and location of wells;

 

3.   Oversee post – well analysis and studies for all exploration drilling;

 

4.   Define exploration relinquishment areas, as necessary, in consultation with
Operator;

 

5.   Propose extensions, if applicable, for exploration areas;

 

6.   Carry out all exploration operations in coordination with Operator,
including:

 

a.  EIAs;

 

b.  2D / 3D seismic – survey planning, contracting, and acquisition /
processing; and

 

c.  Wells – planning, design, permitting, contracting and operating of
exploration well operations (including drilling, coring, logging and testing);

 

7.   Co – ordinate all daily activities in support of exploration operations
including reports and meetings;

 

8.   Provide Operator as necessary and in a timely manner, with all exploration
information in support of partner and government meetings, such as TCM’s, OCM’s
and visits, including:

 

a.



Information and/or reports required by Operator for submission to JOA parties
(i.e. OCM materials and resolutions, exploration WP&B, AFEs, costs, cash calls,
etc.);

 

9.   Accompany and attend all Exploration–related meetings with partners and/or
government; and

 

10.  Definition of discovery area under Article 6.1(C) by Technical Operator, in
consultation with Operator.”

 

(o)   The reference to "Technical Operator (or Operator if he assumes the duties
of Technical Operator)" in first sentence of Article 4.3(B) is replaced with a
reference to "Operator". 

 

(p)   For the purpose of service of notices under the terms of Article 17 of the
JOA, the contact details of BP are:

 

BP Exploration (West Africa) Limited

Chertsey Road

Sunbury-on-Thames

Middlesex

TW16 7BP

E-mail: andy.lane@uk.bp.com

Attn.:Andy C. Lane, Head of Business Development, Gas values Chain.

 

4.          By executing this Agreement, SMHPM hereby: (a) gives its consent to
the Transfer pursuant to Article 12.1(D) of the JOA; and (b) waives any rights
in respect of the Transfer under Article 12.1(F) of the JOA.

 





43

--------------------------------------------------------------------------------

 

 

 

5.         This Agreement shall constitute all actions, consents, confirmations,
agreements, and undertakings required under the JOA of Kosmos and SMHPM and BP
in respect of: (a) the Transfer with effect from Transfer Effective Date; and
(b) the appointment of BP as Operator (as defined in the JOA) and Kosmos as
Technical Operator (as defined in the JOA, as amended herein) with effect from
the Operator Transfer Effective Date.

 

6.          Except as expressly provided in this Agreement, all other provisions
of the JOA shall remain in full force and effect and binding on the parties
thereto, insofar as the same are in force and effect and binding on those
parties immediately prior to the Transfer Effective Date.

 

7.          Except as expressly provided in this Agreement, the terms of this
Agreement shall be effective as of the Transfer Effective Date.  Each reference
in this Agreement (including the Recitals) to the JOA shall be construed and
have effect as a reference to the same as it may have been supplemented,
amended, extended, or novated prior to the date hereof.

 

8.          This Agreement may be executed in any number of counterparts with
the same effect as if the signatures on the counterparts were upon a single
engrossment of this Agreement provided that this Agreement shall not be
effective until all Parties have executed a counterpart.

 

9.          Nothing in this Agreement shall confer on any third party any right
to enforce any term of this Agreement.

 

10.        This Agreement is governed by and shall be construed in accordance
with the laws of England and Wales, exclusive of any conflicts of law principles
that could require the application of any other law.

 

11.        Any dispute, controversy or claim (of any and every kind or type,
whether based on contract, tort, statute, regulation or otherwise) arising out
of, relating to, or connected with this Agreement, including any dispute as to
its construction, validity, interpretation, enforceability or breach of this
Agreement shall be resolved in accordance with Article 18.2 of the JOA.

 

IN WITNESS WHEREOF this Agreement has been executed and delivered as a Deed on
behalf of the Parties on the day and year first above written.

 

 

 

 

 

 

LA SOCIETE MAURITANIENNE DES HYDROCARBURES ET DE PATRIMOINE MINIER

   

BP EXPLORATION (WEST AFRICA) LIMITED

 

 

 

 

 

BY:

 

 

BY:

 

 

 

 

 

 

NAME:

 

 

NAME:

 

 

 

 

 

 

TITLE:

 

 

TITLE:

 

 

 

 

 

 

WITNESS:

 

 

WITNESS:

 

 

 

 

 

 

 





44

--------------------------------------------------------------------------------

 

 

 

KOSMOS ENERGY MAURITANIA

 

 

 

 

 

 

 

 

BY:

 

 

 

 

 

 

 

 

 

NAME:

 

 

 

 

 

 

 

 

 

TITLE:

 

 

 

 

 

 

 

 

 

WITNESS:

 

 

 

 

 





45

--------------------------------------------------------------------------------

 

 

EXHIBIT E

FORM OF DEED OF ASSIGNMENT

 

 

 

 

 

 

DEED OF ASSIGNMENT

 

 

 

IN

 

 

EXPLORATION AND PRODUCTION CONTRACT

 

 

 

FOR

 

 

BLOCK C_

 

 

 



46

--------------------------------------------------------------------------------

 

 

The present deed of assignment is concluded between:

 

KOSMOS ENERGY MAURITANIA, a company organized and established under the laws of
the Cayman Islands, whose registered office is located at 4th Floor, Century
Yard, Cricket Square, Hutchins Drive, Elgin Avenue, George Town, Grand Cayman
KY1-1209, Cayman Islands, hereinafter named "KOSMOS", (the “Assignor”), herein
represented by its __ [title, name of person signing]_,

 

AND

 

BP EXPLORATION (WEST AFRICA) LIMITED, a company incorporated under the laws of
the England and Wales, whose registered office is at Chertsey Road,
Sunbury-on-Thames, Middlesex, TW167BP, England, hereinafter referred to as
“BP” (the “Assignee”), herein represented by its [title, name of person
signing]_;  

 

BP and KOSMOS are collectively referred to hereinafter as the “Parties”

 

PREAMBLE

 

A.        The Islamic Republic of Mauritania and KOSMOS are parties to the
Exploration and Production Contract for Block C_, offshore Mauritania, dated 5
April 2012 and with an effective date of 15 June 2012 and pursuant to article 21
of the Contract the Government through La Société Mauritanienne Des
Hydrocarbures et de Patrimoine Minier ("SMHPM") acquired as at the effective
date of the Contract a Participating Interest of ten percent (10%) (the
“Petroleum Agreement”).  Pursuant to Article 3 of the Petroleum Agreement, an
exploration authorization has been issued and extended by the Minister of
Petroleum, Energy and Mines in accordance with the Petroleum Agreement.

 

B.        Chevron Mauritania Exploration Limited pursuant to an assignment
agreement dated 1 December 2014 approved by the Minister of Petroleum, Energy
and Mines (letter n° 221 dated 13 March 2015) acquired a Participating Interest
of thirty percent (30%) in the Petroleum Agreement; and subsequently as of 9
June 2016 Chevron Mauritania Exploration Limited withdrew from and relinquished
its Participating Interest in the Petroleum Agreement.

 

D.        In accordance with the Petroleum Agreement, SMHPM and KOSMOS are
holders of the exclusive right to perform Petroleum Operations, as defined in
the Petroleum Agreement in the area defined by the Petroleum Agreement;

 

E.        Article 22 of the Petroleum Agreement permits the Parties to the
Petroleum Agreement to assign and transfer in whole or in part their Percentage
Interest as defined by the

 





1

--------------------------------------------------------------------------------

 

 

Petroleum Agreement to a third party;

 

F.         Article 22 of the Petroleum Agreement require the approval of the
Minister of Petroleum, Energy and Mines before an assignee may acquire any
rights pursuant to the Petroleum Agreement;

 

G.        Kosmos requested the prior approval of the Minister of Petroleum,
Energy and Mines by its letter n° ................... dated
......................; and the Minister of Petroleum, Energy and Mines provided
the requested approval by letter n° ................... dated
.......................

 

In witness whereof, the Parties have agreed the following between themselves in
consideration of the obligations set out in the present deed of assignment:

 

Article 1

Pursuant to the Petroleum Agreement, KOSMOS assigns and transfers, and
BP accepts by the present document, an undivided sixty-two percent (62%)
Percentage Interest in the Petroleum Agreement (the “BP Assigned Interest”)
effective as of the date of the letter from the Minister of Petroleum, Energy
and Mines n° ................... dated ...................... (the “Effective
Date”), so that the Percentage Interest held by the parties in the Petroleum
Agreement at the Effective Date is as follows:

 

SMHPM

ten percent (10%)

 

 

KOSMOS

twenty-eight percent (28%)

 

 

BP

sixty-two percent (62%)

 

Article 2

BP acknowledges and accepts that it shall assume and fulfil all the obligations,
responsibilities and duties from the Effective Date, under the Petroleum
Agreement that may arise after this date related to the BP Assigned Interest.

 

BP agrees to indemnify and hold KOSMOS harmless from and against all such
obligations, liabilities, duties, costs and expenses arising out of operations
relating to the Petroleum Agreement which accrue after the Effective Date to the
extent they are related to the BP Assigned Interest.

 

Article 3

KOSMOS declares and warrants by the present deed of assignment that immediately
before the Effective Date it is the owner of the BP Assigned Interest and that
it has not, with the exception of the transfers Participating Interest
referenced in sections A and B of the Preamble, in any way previously
transferred, assigned or pledged its interest under the Petroleum Agreement





2

--------------------------------------------------------------------------------

 

 

constituting the object of the present assignment to BP, and KOSMOS shall
undertake to indemnify and shall hold BP harmless from all claims, losses or
damages that BP may suffer or incur owing to a violation of the above
declaration and warranty.

 

KOSMOS herein commits to indemnify and hold BP harmless from all
responsibilities and obligations relating to the BP Assigned Interest which
accrue before the Effective Date.

 

Article 4

The Parties shall sign all other documents and shall carry out all other
requirements that may be necessary or desirable in order to confirm or record
the assignment of the BP Assigned Interest, and to put this into effect in
accordance with the laws of the Islamic Republic of Mauritania.

 

Article 5

All the terms used in the present deed of assignment (with the exception of the
term “Parties”) have the same definition as that indicated in the Petroleum
Agreement.

 

In witness whereof, the Parties have duly signed this deed of assignment in four
(4) original copies in the French language and in three (3) copies in the
English language on the ___ day of __________________.

 

 

BP EXPLORATION (WEST AFRICA) LIMITED

 

 

 

By:

 

 

 

 

 

Position:

 

 

 

 

 

Witness:

 

 

 

 

 

KOSMOS ENERGY MAURITANIA

 

 

 

By:

 

 

 

 

 

Position:

 

 

 

 

 

Witness:

 

 

 





3

--------------------------------------------------------------------------------

 

 

EXHIBIT F

NOT USED

 





4

--------------------------------------------------------------------------------

 

 

EXHIBIT G

NOT USED





5

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

Farmor Warranties

 

1.            Incorporation and Capacity

 

1.1          Farmor is duly incorporated with limited liability and validly
existing under the laws of the Cayman Islands.

 

1.2         The documents which contain or establish Farmor’s constitution
incorporate provisions which authorise, and all necessary corporate action has
been taken to authorise, Farmor to execute and deliver this Agreement and
perform the transaction contemplated by this Agreement, which Agreement will
constitute legally binding obligations on Farmor and not cause Farmor to violate
any applicable law, judgment, order, permit or any other Agreement, consent or
instrument binding on Farmor.

 

2.           Performance

 

Subject to fulfilment of the Conditions Precedent, the signing and delivery of
this Agreement and the performance of any of the transactions contemplated by
this Agreement will not contravene or constitute a default under any provision
contained in any agreement, instrument, law, judgment, order, licence, permit or
consent by which Farmor or any of its Affiliates or their respective assets is
bound or affected or cause any limitation on Farmor or the powers of its
directors, whether imposed by or contained in any document which contains or
establishes its constitution or in any law, order, judgment, agreement,
instrument or otherwise to be exceeded and which would result in Farmor being
unable to perform its obligations under this Agreement.

 

3.           Solvency

 

No order has been made, petition presented or meeting convened for the purpose
of considering a resolution for the winding up or for the appointment of a
liquidator or provisional liquidator of Farmor.

 

4.           Sole Ownership

 

Farmor is a party to the Interest Documents and the sole legal and beneficial
owner of the Interests.

 

5.           Right to Assign

 

Following fulfilment of the Conditions Precedent, Farmor will have the right,
subject to Approval, to transfer and assign full legal and beneficial ownership
of the Interests to Farmee.

 

6.           No Encumbrance

 

Subject to the provisions of the Interest Documents, no Encumbrance is in
existence and in force over the Interests nor, subject as aforesaid, is there in
effect any agreement or commitment to create the same; nor are there any other
matters which restrict Farmor’s ability freely to dispose of the Interests.

 

7.           Interests and Interest Documents

 

7.1         Farmor has not committed any breach of the Interest Documents nor
received notice (in its role as Operator under the Contract and JOA) and not
otherwise aware that any of the other parties to any of the above-mentioned
documents has committed any breach.

 





6

--------------------------------------------------------------------------------

 

 

7.2         The Interests and all rights and interests of Farmor thereunder or
deriving therefrom are in full force and effect.

 

7.3         No notice has been given to Farmor or, that Farmor is aware of, to
any party to the Interest Documents (other than Farmor and Farmee) by the
Government of any intention to terminate, amend or revoke the Contract.

 

7.4         No area under the Contract is in the course of being surrendered or
relinquished in whole or in part, and there is no proposal to do so.

 

7.5         Farmor has not given any notice of withdrawal from the Contract.

 

7.6         Farmor is not aware of any facts which would have a material adverse
impact on the value of the Interests.

 

7.7         The Contract is currently in the first renewal phase of the
exploration period and no party to the Contract has issued a notice under the
Contract to apply for an extension of any current Exploration Period (as defined
in the Contract) or for entry into a new phase of the Exploration Period.

 

7.8         All guarantees required pursuant to the terms of the Contract have
been provided by Farmor, accepted by the Government and are in full force and
effect.

 

7.9         No vote to remove Farmor in its capacity as operator under the
Contract or JOA is pending or has been proposed, and Farmor, in its capacity as
operator under the Contract or JOA, has not intimated that it intends to resign
as such.

 

7.10       Not Used

 

7.11       The Contract Area is the accurate delineated area covering the
Contract and is not, in full or in part, subject to any competing or overlaying
claim by a third party or group of parties.

 

8.           No Litigation

 

8.1         Farmor is not a party to any litigation or arbitration or
administrative proceedings in respect of which a writ or summons or other formal
pleading has been served or judgement issued, nor is there any claim (whether or
not formulated within a formal pleading as aforesaid) or dispute in relation to,
and which is likely materially to prejudice or detrimentally affect in any
manner, the Interests, and Farmor is not aware that any such litigation,
arbitration, administrative proceedings, claim or dispute are threatened or
pending either by or against Farmor, and there are no facts known to Farmor
which are likely to give rise to any claim or dispute which is likely so to
prejudice or detrimentally affect in any manner the Interests, and none of the
parties to the Interest Documents is a party to any litigation, arbitration or
administrative proceedings or any claim or dispute or judgment in relation to,
and which is likely to prejudice or detrimentally affect in any manner, the
Interests.

 

8.2         There are no overlaps, competing claims or disputes in relation to
the Contract Area from any third party.

 

9.           Insurance

 

9.1         The insurance policies maintained by Farmor in respect of the
Interests have at all material times afforded to Farmor adequate cover against
such risks as companies carrying on the same





7

--------------------------------------------------------------------------------

 

 

type of business as Farmor commonly cover, and the full terms of all such
insurance policies are included in the Disclosure Documents.

 

9.2         All premiums due in respect of those insurance policies have been
fully paid and there are no circumstances which may lead to liability under any
such insurances being avoided by the insurers and none of the insurances is
subject to any special or unusual terms or restrictions.

 

9.3         No claim is outstanding under any of the insurances and no
circumstances exist which are likely to give rise to any such claim.

 

10.         Interest Documents

 

The Interest Documents are the only documents of which Farmor is aware which
govern or relate to the creation, existence and validity of the Interests and
are the only agreements to which Farmor is party relating to the Interests, and
Farmor has made available to Farmee accurate and complete copies of the Interest
Documents, save that, where Farmor has provided any translation of a document,
Farmor has done so as a courtesy to Farmee and Farmor makes no warranty as to
the accuracy of such translation. 

 

11.         Provision of Information

 

11.1       Farmor has in its possession or has access to all Data and
information relating to the Interests (including complete copies of all material
geological, geophysical, well and field development data and any other
information in the possession of Farmor or any of its Affiliates relating to the
evaluation of the proven, probable and possible reserves in the Contract Area
and on reservoir volume and performance) to which it is entitled under the terms
of the Interest Documents and all such Data and information is included in the
Disclosure Documents.

 

11.2       Each Answer is true and accurate in every material respect.

 

12.         No Force Majeure

 

Farmor is not aware of any force majeure event or other event which would excuse
or has excused performance of any of the obligations of Farmor which have arisen
under any of the Interest Documents and this Agreement.

 

13.         Tax

 

13.1       Farmor has, since it acquired the Interests, complied with all
statutory requirements, regulations, orders, provisions, directions or
conditions in relation to the Interests concerning Tax including the making on
time of accurate returns and payments and the proper maintenance and
preservation of records and Farmor has not been given any penalty, notice or
warning regarding the same.

 

13.2       Farmor is not involved in any dispute, and is not the subject of any
enquiries, with any Tax authority or any other appropriate fiscal authority,
whether of the Islamic Republic of Mauritania or elsewhere, concerning any
matter likely to affect the Interests in any way other than routine enquiries of
a minor nature following the submission of computations and returns.

 

13.3       All documents under which Farmor derives title to the Interests and
which attract transfer tax have been duly stamped, if required, and are in the
possession of Farmor or under its control.

 

14.         Environmental



8

--------------------------------------------------------------------------------

 

 

14.1       Farmor has not been notified of the occurrence of any environmental
incident concerning the Interests and operations related thereto.

 

14.2       Farmor has not received any demands, notices, orders or directives
under any environmental laws, whether or not with respect to any breach thereof,
nor in relation to any environmental liabilities which require any remedial
work, clean up or any other such work, repairs, construction or capital
expenditures with respect to the Interests or the operations related thereto or
use or ownership thereof which have not been fully complied with.

 

14.3       No complaint has been filed by any governmental department, body or
agency or any non-governmental group or organization in respect of the Interests
concerning any environmental damage, injury, alleged damage or breach of any
legislation, rules, regulations and orders relating to the environment.

 

15.         Bribery and Anti-Corruption

 

15.1     Neither Farmor nor any of its Affiliates nor their respective
Associated Persons:

 

(i)      has been, is or will be engaged in any activity, practice or conduct
related to the Interest Documents or to this Agreement that would constitute a
violation of the Anti-Corruption Laws and Obligations either with respect to
itself or with respect to the Farmee;

 

(ii)     has paid, offered, promised or authorized the payment, directly or
indirectly, of any monies or anything of value to any Government Official (as
defined in the Joint Operating Agreements), for the purpose of improperly
influencing any act or decision of such Government Official or improperly
inducing such Government Official to use his or her influence with a government
or instrumentality thereof to obtain or retain business or direct business to
any Person in connection with the Interest Documents or this Agreement; or 

 

(iii)     Farmor is not aware that it is the subject of any investigation,
inquiry or enforcement proceedings by any government, administrative or
regulatory body regarding any offence or alleged offence under the
Anti-Corruption Laws and Obligations related to the Interest Documents or this
Agreement, and no such investigation, inquiry or proceedings has been
threatened, and there are no circumstances likely to give rise to any such
investigation, inquiry or proceedings.

 

15.2     Farmor is not aware after due inquiry, that any Person:

 

(i) has engaged in any activity, practice or conduct related to the Interest
Documents or to this Agreement that would violate the terms of the
Anti-Corruption Laws and Obligations, even if that Person is outside the
jurisdiction or scope of those laws;

 

(ii) has paid, offered, promised or authorized the payment, directly or
indirectly, of any monies or anything of value to any Government Official, for
the purpose of improperly influencing any act or decision of such Government
Official or improperly inducing such Government Official to use his or her
influence with a government or instrumentality thereof to obtain or retain
business or direct business to any Person in connection with the Interest
Documents or this Agreement.

 

15.3       No principal, shareholder (or other equity holder), director, officer
or employee of Farmor is or will become during the term of this Agreement a
Government Official in the Islamic Republic of Mauritania.

 

16.         No Fees

 





9

--------------------------------------------------------------------------------

 

 

Farmor has not incurred any obligation or entered into any agreement for any
investment banking, brokerage, finder’s fee, commission, agency or similar
payment in respect of any transaction contemplated by this Agreement for which
Farmee may incur any liability.

 

17.         Operator

 

17.1       All material permits and licences required to carry out Joint
Operations (as defined under the Contract) are held by the Farmor as Operator
and valid and subsisting and there has been no material violation thereof.

 

17.2       Farmor as Operator has complied with the Contract and all applicable
laws (including environmental laws) in carrying out the Joint Operations (as
defined under the Contract).

 

17.3       No sole risk activities (as defined under the JOA) have been approved
under the Interest Documents and no notices have been received for sole risk
activities, or so far as the Farmor as Operator is aware, are likely to be
issued.





10

--------------------------------------------------------------------------------

 

 

EXHIBIT I

Farmee Warranties

 

1.           Incorporation and Capacity

 

1.1         Farmee is duly incorporated with limited liability and validly
existing under the laws of England and Wales.

 

1.2         The documents which contain or establish Farmee’s constitution
incorporate provisions which authorize, and all necessary corporate action has
been taken to authorize, Farmee to execute and deliver this Agreement and
perform the transaction contemplated by this Agreement, which Agreement will
constitute legally binding obligations on Farmee and not cause Farmee to violate
any applicable law, judgment, order, permit or any other Agreement, consent or
instrument binding on Farmee.

 

2.           Performance

 

Subject to fulfilment of the Conditions Precedent, the signing and delivery of
this Agreement and the performance of any of the transactions contemplated by
this Agreement will not contravene or constitute a default under any provision
contained in any agreement, instrument, law, judgment, order, licence, permit or
consent by which Farmee or any of its Affiliates or their respective assets is
bound or affected or cause any limitation on Farmee or the powers of its
directors, whether imposed by or contained in any document which contains or
establishes its constitution or in any law, order, judgment, agreement,
instrument or otherwise to be exceeded and which would result in Farmee being
unable to perform its obligations under this Agreement.

 

3.           Solvency

 

No order has been made, petition presented or meeting convened for the purpose
of considering a resolution for the winding up or for the appointment of a
liquidator or provisional liquidator of Farmee.

 

4.           No Litigation

 

No litigation, arbitration, administrative proceeding, dispute or judgment
against Farmee or to which Farmee is a party which might by itself or together
with any such other proceedings have a material adverse effect on its business,
assets or condition and which would materially and adversely affect its ability
to observe or perform its obligations under this Agreement and the transactions
contemplated hereby, is subsisting or threatened or pending against Farmee or
any of its assets.

 

5.           Anti Bribery and Corruption

 

5.1         Neither Farmee nor any of its Affiliates nor their respective
Associated Persons:

 

(i)      has been, is or will be engaged in any activity, practice or conduct
related to the Interest Documents or to this Agreement that would constitute a
violation of the Anti-Corruption Laws and Obligations either with respect to
itself or with respect to the Farmor;

 

(ii)     has paid, offered, promised or authorized the payment, directly or
indirectly, of any monies or anything of value to any Government Official (as
defined in the Joint Operating Agreements), for the purpose of improperly
influencing any act or decision of such Government Official or improperly
inducing such Government Official to use his or her influence with a government
or





11

--------------------------------------------------------------------------------

 

 

instrumentality thereof to obtain or retain business or direct business to any
Person in connection with the Interest Documents or this Agreement; or 

 

(iii)Farmee is not aware that it is the subject of any investigation, inquiry or
enforcement proceedings by any government, administrative or regulatory body
regarding any offence or alleged offence under the Anti-Corruption Laws and
Obligations related to the Interest Documents or this Agreement, and no such
investigation, inquiry or proceedings has been threatened, and there are no
circumstances likely to give rise to any such investigation, inquiry or
proceedings.

 

5.2         No principal, shareholder (or other equity holder), director,
officer or employee of Farmee is or will become during the term of this
Agreement a Government Official in the Islamic Republic of Mauritania.

 

6.           No Fees

 

Farmee has not incurred any obligation or entered into any agreement for any
investment banking, brokerage, finder’s fee, commission, agency or similar
payment in respect of any transaction contemplated by this Agreement for which
Farmor may incur any liability.





12

--------------------------------------------------------------------------------

 

 

EXHIBIT J

 

 

EXHIBIT J

Part 1

 

Firm Work Programme (Exploration and Appraisal)

 

1.   Exploration Wells

 

a.   Two firm Exploration Wells in Mauritania to target outboard basin floor fan
fairways, with the objective of testing the northern and southern source
kitchens within the Contract Area

 

i.   Each of the Exploration Wells to be drilled to the top of 106_Albian;

 

ii.  The two firm Exploration Wells in Mauritania, will target, unless otherwise
mutually agreed:

 

1.   A prospect in Block C8 or C13; and

 

2.   The Lamantin prospect in C12/C6 or an alternative C12/C6 prospect to be
mutually agreed by the Parties

 

2.   DST

 

a.   A drill stem test (“DST”) within the Tortue Discovery Area

 

3.   Wells and Schedule

 

a.   The objective, design and duration of each Exploration Well and the DST to
be determined pursuant to the JOA, Operator and Technical Operator to consult,
including with the Steering Committee, if necessary, on all recommendations to
the Operating Committee.

 

b.   It is anticipated that the drilling and testing program for the Exploration
Wells and the DST will be continuous and conducted in an agreed order.

 

c.   The program will commence no later May 1 2017.  If for technical reasons
beyond the Parties control the entire program cannot be completed in 2017, then
the program will be completed as soon thereafter as practicable.

 





13

--------------------------------------------------------------------------------

 

 

EXHIBIT J

Part 2

 

 

Firm Work Programme (Development)

 

1.   Development Studies

 

a.   Operator shall conduct the following activities:

 

i.    Studies to establish
(a) location of breakwater and pre-treatment facility; (b) scope of phase 1
pre-treatment facility; (c) breakwater configuration capable of expansion; and
(d) LNG cooling solution capable of expansion

 

ii.   metocean survey/ report results; 

 

iii.  G&G site survey results at breakwater and Tortue sites;

 

iv.  Negotiate and finalize  all agreements required with a third party  FLNG
contractor;

 

v.   concept screening to allow expansion of LNG facilities;

 

vi.  concept process safety, environmental studies and operations philosophy;

 

vii. flow assurance and water breakthrough risk mitigation studies; and

 

viii. Any other activities or studies to enable an investment decision on Tortue
by the end of 2017.

 

2.   Schedule

 

a.   Operator will aim to complete this program by
the end of first quarter 2017 to enable an investment decision on Tortue by the
end of 2017.





14

--------------------------------------------------------------------------------

 

 

EXHIBIT K

Operator Transition Provisions

 

Transition Plan Key Principles

 

Purpose:

 

Ensure the joint venture continues to be highly efficient and the transition is
seamless

 

Ensure the Tortue Project continues along its contemplated timeline safely and
reliably

 

Ensure the host Governments view the joint venture transition as a highly
efficient and seamless process

 

Period: Post Initialing – Pre Signing (~6 weeks)

·



Kosmos will inform and consult with BP on all key discussions and key decisions
with respect to:

oThe Governments of Mauritania and Senegal

oEngagement with Co-venturers in Mauritania and Senegal

oa third party liquefaction contractor

oICA & UOA

oCommitted exploration activities within the Area of Interest

oTortue DST operations planning & readiness

 

·



Kosmos and BP identify Joint Transition Team to be charged with creating
Transition Plan and a Steering Committee to provide oversight to the Transition
process

·



BP implements New Country Entry visit with support from Kosmos

 

Period: Post Signing – Pre Close (~6 weeks)

 

·



Joint Transition Team develops detailed plan to transition operatorship and
assisting BP in the establishment of relationships post close with the objective
of delivering the Purpose outlined above

·



Kosmos will continue to inform and consult with BP on all key discussions and
key decisions with respect to Co-venturers in Mauritania and Senegal

·



BP to participate in discussions with any third party liquefaction contractor
and participate as an observer in all other joint venture discussions/ working
groups as permitted by the National Oil Companies and relevant agreements

·



Kosmos and BP to initiate engagement on activities under the Exploration
Partnering Agreement (EPA)

 

Period: Post-Close

 

·



Transfer Operatorship to BP with effect from Operator Transfer Date and execute
transition plan

·



Kosmos becomes Technical Operator and maintains:

oIts presence in Country with Country offices and Country Managers

oIts key government and NOC relationships in both countries

·



Kosmos is represented in all  key meetings with the governments and national oil
companies and other key stakeholders

·



BP to initiate set up in Country Presence in line with the transition with
support from Kosmos





15

--------------------------------------------------------------------------------

 

 

EXHIBIT L

Questions and Answers





16

--------------------------------------------------------------------------------

 

 

EXHIBIT M

ABC Obligations

 

1.        Neither Party nor any of its Affiliates nor their respective
Associated Persons:

 

(i)        has been, is or will be engaged in any activity, practice or conduct
related to the Interest Documents or to this Agreement that would constitute a
violation of the Anti-Corruption Laws and Obligations either with respect to
itself or with respect to the other Party;

 

(ii)       has paid, offered, promised or authorized, or will pay, offer,
promise or authorize, the payment, directly or indirectly, of any monies or
anything of value to any Government Official (as defined in the Joint Operating
Agreements), for the purpose of improperly influencing any act or decision of
such  Government Official or improperly inducing such Government Official to use
his or her influence with a government or instrumentality thereof to obtain or
retain business or direct business to any Person in connection with the Interest
Documents or this Agreement; or 

 

(iii)      has been or is  the subject of any investigation, inquiry or
enforcement proceedings by any government, administrative or regulatory body
regarding any offence or alleged offence under the Anti-Corruption Laws and
Obligations related to the Interest Documents or this Agreement, and no such
investigation, inquiry or proceedings has been or will be threatened, and to the
best of such Party’s knowledge, information and belief (after making reasonable
enquiries) there are no circumstances likely to give rise to any such
investigation, inquiry or proceedings.

 

2.        Each Party shall as soon as possible notify the other Parties of any
suspected violations, including any investigation or proceeding initiated by a
governmental authority relating to an alleged violation of applicable
Anti-Corruption Laws and Obligations by such Party, or its Affiliates, or any
Associated Persons, concerning operations and activities under the JOA and the
Contracts. Such Party shall use reasonable efforts to keep the other Parties
informed as to the progress and disposition of such investigation or proceeding,
except that such Party shall not be obligated to disclose to the other Parties
any information that would be considered legally privileged. 

 

3.        Each Party shall defend, indemnify and hold harmless the other Parties
for any claims, damages, losses, penalties, costs (including reasonable legal
costs and attorneys’ fees), and liabilities arising from, or related to: 

 

(a)       any breach by such Party of the warranties and undertakings set out in
paragraph 1; 

 

(b)       such Party’s admission of allegations made by a governmental authority
concerning operations and/or activities under this Agreement or the Interest
Documents (or any agreements relating thereto) that such Party or its Associated
Persons have violated Anti-Corruption Laws and Obligations applicable to such
Party; or 

 

(c)       the final adjudication concerning operations and/or activities under
this Agreement or the Interest Documents (or any agreements relating hereto)
that such Party or its Affiliates or their directors, officers, employees and
personnel have violated Anti-Bribery Laws and Obligations applicable to such
Party, such indemnity obligations shall survive termination or expiration of
this Agreement.    

 

4.          Each Party undertakes to each other Party that, to the extent it has
not already done so, it shall: 

 

(a)        Devise and maintain adequate internal controls concerning such
Party’s undertakings under paragraph 1; 

 





17

--------------------------------------------------------------------------------

 

 

 

(b)       design, implement and maintain comprehensive, “best practice” written
policies, resources and procedures to ensure compliance with applicable
Anti-Corruption Laws and Obligations and which will address, without limitation,
sponsorship and donations, gifts and entertainment, hosting of Public Officials,
anti-money laundering, whistle-blowing and responding to demands for improper
payments or allegations of bribery, in each case in connection with the
activities and operations conducted under or in relation to the Interest
Documents and this Agreement (“Anti-Corruption Policies”); and

 

(c)       Retain books and records evidencing compliance with these paragraphs 1
-7 for a period of at least six (6) Calendar Years. 

 

5.        Each Party shall promptly respond in reasonable detail to any
reasonable request from any other Party concerning a notice sent by such Party
under paragraph 2 and shall furnish applicable documentary support for such
Party’s response, including showing such Party’s compliance with the
undertakings set out in paragraph 1.

 

6.        Each Party warrants that in connection with the Joint Operations it
shall obligate any contractor, including but not limited to any sub-agent,
representative or other service provider it may engage, that:

 

(a)       it will conduct appropriate due diligence prior to appointing or
engaging such contractor to reasonably assure itself that they are duly
qualified to perform the tasks for which they will be engaged and that they are
of good reputation; and

 

(b)       it will impose and secure from the contractor when appropriate given
the risk, in writing compliance with the Anti-Corruption Laws and Obligations or
a similar obligation.

 

7.        Each Party undertakes to the other Party that, from time to time and
at the reasonable request of each other Party, it shall:

 

(a)       provide written certification (by providing a certificate of
compliance in the form agreed between the Parties and attached at Appendix A and
signed by its authorized representative)) that it has complied with its
undertakings under paragraph 1; and

 

(b)       in support of such compliance, provide the other Party with reasonable
access to its personnel and to the facilities, warehouses and offices directly
or indirectly serving the operation of the JOA and the Contracts and the books,
records and other information relating to the JOA and the Contracts, together
with the right, where reasonably requested, to make and retain copies of such
books, records and information.





18

--------------------------------------------------------------------------------

 

 

Appendix A

 

FORM OF CERTIFICATE OF ANTI-BRIBERY COMPLIANCE

 

[Certifying Party Letterhead]

 

To:     [.......................], [.......................],
[.......................], and [.......................]

 

Re:     Periodic Certification

 

Dear Sir,

 

Pursuant to paragraph 7 of Exhibit M of the Farm out Agreement dated
[.......................] between Kosmos Energy Mauritania, and BP Exploration
(West Africa) Limited (“Agreement”), the undersigned hereby confirms that
throughout the twelve (12) months ending 31st December
[.......................], [Certifying Party], its Affiliates and their
respective directors, officers, employees and personnel, have complied with
their warranties and covenants set out in paragraph 1 of Exhibit M of the
Agreement.

 

The certificate is issued by the undersigned duly authorized representative for
and on behalf of [Certifying Party] to the best of his or her knowledge after
having made due enquiry as to the matters set out above, but without personal
liability on the part of such authorized representative.

 

Yours faithfully,

 

 

Name and
Title:...................................................................................................

[an executive director or officer of Certifying Party]





19

--------------------------------------------------------------------------------

 

 

EXHIBIT N

Farmor Retained Liabilities

 

Farmor retains responsibility for payment of the signature bonus for Block C6.

 

There are no other Farmor Retained Liabilities.

20

--------------------------------------------------------------------------------